 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

dated as of October 31, 2005

by and among

KSL RECREATION HOLDINGS I, LLC

KSL RECREATION MANAGEMENT OPERATIONS, LLC

as Sellers

and

SHC DEL CORONADO, L.L.C.

 

as Purchaser

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page      

ARTICLE I

DEFINITIONS

1

 

1.1

Definitions

1

ARTICLE II

PURCHASE AND SALE; DEPOSIT; INSPECTIONS

 14

 

2.1

Purchase and Sale

14

 

2.2

Working Capital Adjustment

15

 

2.3

Other Closing Adjustments; Cash; Transaction Expenses

16

 

2.4

Purchase Price Allocation

17

 

2.5

Deposit

17

 

2.6

Inspection; Review of Title

18

 

2.7

Confirmatory Due Diligence

21

 

2.8

Designation of Purchaser as Buyer Under CNL Agreement

23

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

 23

 

3.1

Organization and Power

23

 

3.2

Authorization and Execution

24

 

3.3

Ownership of HdC Interests

24

 

3.4

Seller Non-Contravention

25

 

3.5

Bankruptcy

25

 

3.6

Seller Is Not a

25

 

3.7

Brokers

25

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATIVE TO HdC AND THE HdC
ENTITIES

 
 25

 

4.1

Organization and Power

25

 

4.2

Personal Property

25

 

4.3

Non-contravention

26

 

4.4

Bankruptcy

26

 

4.5

No Special Taxes

26

 

4.6

Compliance with Existing Laws

26

 

4.7

Ordinary Course Contracts; Other Agreements

26

 

4.8

Occupancy Agreements

27

 

4.9

Insurance

27

 

4.10

Condemnation Proceedings; Roadways

27

 

4.11

Actions or Proceedings

27

 

4.12

No Commitments

28

 

4.13

Financial Statements

28

 

4.14

Special Purpose Entities

28

 

4.15

Expansion Entitlements

28

 

 

i

 


--------------------------------------------------------------------------------

 

 

Table of Contents
(Continued)

Page      

 

 

4.16

Environmental

28

 

4.17

Memberships

29

 

4.18

HdC Marks

29

 

4.19

Tax Matters

29

 

4.20

Submission Matters

30

 

4.21

Labor; ERISA

30

 

4.22

Brokers

30

 

4.23

No Options

30

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

31

 

5.1

Organization and Power

31

 

5.2

Authorization and Execution

31

 

5.3

Non-contravention

31

 

5.4

Litigation

31

 

5.5

Financing

32

 

5.6

Investment

32

 

5.7

Brokers

32

 

5.8

Limitation On Sellers' Representations and Warranties

32

 

5.9

Release

33

ARTICLE VI

CONDITIONS PRECEDENT

34

 

6.1

As to Purchaser's Obligations

34

 

6.2

As to Sellers' Obligations

35

 

6.3

Efforts of the Parties

36

 

6.4

Failure of Conditions

36

 

6.5

Waiver by Purchaser

37

ARTICLE VII

COVENANTS OF SELLERS AND PURCHASER

37

 

7.1

Intercompany Debt

37

 

7.2

Ordinary Course Contracts; Other Agreements

37

 

7.3

North Beach and Spa and Beach Club Projects

38

 

7.4

Insurance

38

 

7.5

Operation of HdC Prior to Closing

38

 

7.6

HdC Interests

40

 

7.7

Reasonable Inspection

41

 

7.8

Replacement Debt

41

 

7.9

Notification of Certain Matters

41

 

7.10

Name Change

41

 

7.11

No Solicitation

42

 

7.12

Liquor Licenses

42

 

 

ii

 


--------------------------------------------------------------------------------

 

 

Table of Contents
(Continued)

Page      

 

 

7.13

Waiver of Transfer Restrictions

42

 

7.14

Compliance with SEC Reporting Requirements

43

 

7.15

Manager Transfers

43

 

7.16

Reconfiguration of KSL Management

43

 

7.17

CNL Agreement

43

 

7.18

KSL DC Corporation Holdback

44

ARTICLE VIII

CLOSING

44

 

8.1

Closing

44

 

8.2

Seller's Deliveries

44

 

8.3

Purchaser's Deliveries

45

 

8.4

Mutual Deliveries

46

 

8.5

Actions of Escrow Agent

46

 

8.6

Closing Costs

47

ARTICLE IX

CASUALTY; CONDEMNATION

47

 

9.1

Fire or Other Casualty

47

 

9.2

Condemnation

48

ARTICLE X

DEFAULT; TERMINATION RIGHTS; INDEMNITY

49

 

10.1

Default by Sellers

49

 

10.2

Default by Purchaser

50

 

10.3

Surviving Claims

51

 

10.4

Indemnity

51

 

10.5

Indemnification Procedures

52

 

10.6

Exclusive Remedy

53

ARTICLE XI

TAX MATTERS

54

 

11.1

Tax Returns

54

 

11.2

Contests

54

 

11.3

Survival

55

ARTICLE XII

MISCELLANEOUS PROVISIONS

55

 

12.1

Completeness; Modification

55

 

12.2

Assignments

55

 

12.3

Successors and Assigns

55

 

12.4

Days

55

 

12.5

Governing Law

56

 

12.6

Counterparts

56

 

 

iii

 


--------------------------------------------------------------------------------

 

 

Table of Contents
(Continued)

Page      

 

 

12.7

Sellers' Representative

56

 

12.8

Severability

57

 

12.9

Notices

57

 

12.10

Escrow Agent

58

 

12.11

Incorporation by Reference

59

 

12.12

Further Assurances

59

 

12.13

No Partnership

59

 

12.14

Time of Essence

59

 

12.15

Press Releases

59

 

12.16

Signatory Exculpation

60

 

12.17

Rules of Construction

60

 

12.18

No Recording

60

 

12.19

No Recourse

60

 

12.20

Survival

60

 

 

iv

 


--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

Exhibit A

Hotel Legal Description

 

Exhibit B

North Beach Legal Description

 

Exhibit C

Financial Statements

 

Exhibit D

FIRPTA Certificate

 

Exhibit E

HdC Interest Assignment

 

Exhibit F

Indemnification Escrow Agreement

Exhibit G

North Beach Plan and Budget

 

Exhibit H

Replacement Debt Criteria

 

Schedules

Schedule 1

Acquired Entities and Subsidiary Entities

 

Schedule 2

HdC Interests

 

Schedule 3

Excluded Contracts

 

Schedule 4

Expansion Entitlements

 

Schedule 5

Pro Forma Title Policy

 

Schedule 6

Loan Documents Relating to Existing Debt

Schedule 2.2

Reference Working Capital Amount

 

Schedule 2.4

Purchase Price Allocation

 

Schedule 3.3

Post-Closing Structure Chart

 

Schedule 4.3

Violations

 

Schedule 4.5

Special Taxes

 

Schedule 4.7

Ordinary Course Contracts

 

Schedule 4.8

Occupancy Agreements

 

Schedule 4.10

Condemnation

 

Schedule 4.12

Commitments

 

Schedule 4.17

[Intentionally Deleted]

 

Schedule 4.18

HdC Marks

 

Schedule 4.19

Tax Matters

 

Schedule 4.21

Benefit Plans

 

 

 

 

 

v

 


--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of October 31,
2005 (the "Effective Date"), by and among KSL Recreation Holdings I, LLC, a
Delaware limited liability company ("KSL"), KSL Recreation Management
Operations, LLC, a Delaware limited liability company ("KSL Management") (KSL
and KSL Management, each a "Seller" and collectively, the "Sellers"), and SHC
Del Coronado, L.L.C., a Delaware limited liability company ("Purchaser").

R E C I T A L S:

A.            Sellers either own or currently have the right to acquire the HdC
Interests (as defined below) which represent 100% of the aggregate outstanding
direct and indirect equity interests in the entities which currently own,
operate and manage HdC (as defined below).

B.            Purchaser desires to purchase 45% of the HdC Interests, through a
combination of direct and indirect interests, and Sellers desire to sell and
designate the Purchaser as the purchaser of such HdC Interests, upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is agreed:

ARTICLE I

DEFINITIONS

 

1.1

Definitions. The following terms shall have the meanings set forth below:

"Acquired Entities" (or individually, an "Acquired Entity") shall mean the HdC
Entities and each Subsidiary Entity thereof.

"Acquired Entity Organizational Documents" shall have the meaning ascribed
thereto in Section 2.6(b)(iv).

"Action" shall mean any claim, action, suit, arbitration, inquiry, or proceeding
by or on behalf of any Person or any claim, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.

"Additional Deposit" shall have the meaning ascribed thereto in Section 2.5.

"Adjusted Gross Purchase Price" shall mean the Unadjusted Gross Purchase Price
as shall be adjusted as provided in Articles II, IX and X.

"Advance Bookings" shall mean reservations and agreements made or entered into
by Manager in the ordinary course of business prior to Closing for hotel rooms
or meeting rooms to be utilized after Closing, or for special events, catering
services or other hotel services to be provided after Closing at or by the
Hotel.

 

1

 


--------------------------------------------------------------------------------

 

"Affiliate" of a Person shall mean (i) any other Person that is directly or
indirectly (through one or more intermediaries) controlled by, under common
control with, or controlling such Person, or (ii) any other Person in which such
Person has a direct or indirect equity interest constituting at least a majority
interest of the total equity of such other Person. For purposes of this
definition, "control" shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of any
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, in no event shall KSL II Management Operations,
LLC, a Delaware limited liability company, or any of its Affiliates (other than
a Seller or any Acquired Entity) be deemed an Affiliate of Sellers or any of the
Acquired Entities.

"Allocated HdC Interest Adjusted Purchase Price" shall have the meaning ascribed
thereto in Section 2.4.

"Allocated HdC Interest Unadjusted Purchase Price" shall have the meaning
ascribed thereto in Section 2.4.

"Applicable Laws" shall mean any Laws or restrictive covenants or deed
restrictions affecting HdC or the ownership, operation, use, maintenance or
condition thereof.

"Approval Standard" shall have the meaning ascribed such term in Section 7.2.

"Article III Representations and Warranties" shall have the meaning ascribed
thereto in Article III.

"Article IV Representations and Warranties" shall have the meaning ascribed
thereto in Article IV.

"Asset Management Agreement" shall mean the Asset Management Agreement to be
entered into by and between HdC Parent and SHC DTRS, Inc., a Delaware
corporation, at Closing.

"Authorizations" shall mean all licenses, permits and approvals required by any
Governmental Authority with respect to the construction, ownership, operation,
leasing, maintenance, or use of HdC or any part thereof.

"Benefit Plan" shall mean any "employee benefit plan" within the meaning of
Section 3(3) of ERISA that provides benefits to any person currently or formerly
employed at the Hotel by any Acquired Entity.

"Business Day" shall mean any day other than Saturday, Sunday or a federal
holiday on which banks in the State of California are authorized by law to be
closed.

"Casualty Threshold" shall have the meaning ascribed thereto in Section 9.1.

"Category 1 Submission Matters" shall mean the Submission Matters listed in
Section 2.6(b) consisting of the following: item number (i) only as to the
Operating Lease, the

 

2

 


--------------------------------------------------------------------------------

Occupancy Agreements, Operating Agreements and the material Leased Property
Agreements; and item numbers (ii), (iii), (iv), (v) and (vi).

"Category 2 Submission Matters" shall mean the Submission Matters listed in
Section 2.6(b) consisting of the following: item number (i) only as to
non-material Leased Property Agreements; and item numbers (ix), (x) and (xi).

"Closing" shall mean the consummation of the transactions contemplated by this
Agreement, which shall occur on the Closing Date.

"Closing Date" shall have the meaning ascribed thereto in Section 8.1.

"Closing Documents" shall have the meaning ascribed to such term in Section 8.1.

"Closing Working Capital" shall have the meaning ascribed thereto in
Section 2.2(b)(viii).

"CNL" shall mean, collectively, CNL Hospitality Partners, LP and CNL KSL
Partners GP, LLC.

"CNL Agreement" shall mean that certain Purchase and Sale Agreement of even date
herewith by and among Sellers and CNL, pursuant to which Sellers have agreed to
purchase, and CNL has agreed to sell, the HdC Interests described therein, a
true and complete copy of which has been delivered to Purchaser.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Collective Bargaining Agreement" shall mean that certain Collective Bargaining
Agreement dated effective as of July 1, 2005, by and between Manager and UNITE
HERE Local 30, as amended.

"Competing Transaction" shall mean any business combination or recapitalization
involving any or all of the Acquired Entities or any acquisition or purchase of
all or a significant portion of the assets of, or any material equity interest
in, any or all of the Acquired Entities or any other similar transaction with
respect to any of the Acquired Entities involving any Person or entity other
than Purchaser or its Affiliates.

"Confidentiality Agreement" shall mean that certain confidentiality letter dated
as of August 9, 2005, by and between HdC Parent and Purchaser.

"Contest" shall have the meaning ascribed thereto in Section 11.2.

"Deductible" shall have the meaning ascribed thereto in Section 10.4(a).

"Deposit" shall have the meaning ascribed thereto in Section 2.5.

 

3

 


--------------------------------------------------------------------------------

 

"Development Agreement" shall mean that certain Development Agreement, dated as
of February 27, 2003, between L-O Coronado Holding II, Inc. and the City of
Coronado, and assigned by L-O Coronado Holding II, Inc. to Owner on or about
December 18, 2003, as amended.

"Development Management Agreement" shall mean the Development Management
Agreement to be entered into by and between North Beach Developer (or such other
Person as may then own the North Beach Project) and KSL DC Development
Management, LLC at Closing.

"Diligence Cure Notice" shall have the meaning ascribed thereto in Section 2.7.

”Diligence Termination Notice" shall have the meaning ascribed thereto in
Section 2.7.

"Diligence Threshold" shall have the meaning ascribed thereto in Section 2.7.

"Disclosure Schedule" shall mean, collectively, the Schedules hereto.

"Draft Working Capital Closing Statement" shall have the meaning ascribed
thereto in Section 2.2(b)(ii).

"Effective Date" shall have the meaning ascribed thereto in the preamble of this
Agreement.

"Estimated Working Capital" shall have the meaning ascribed thereto in
Section 2.2(b)(i).

"Estimated Working Capital Closing Statement" shall have the meaning ascribed
thereto in Section 2.2(b)(i).

"Escrow Agent" shall mean First American Title Insurance Company, acting through
its office at 520 North Central Avenue, Glendale, California 91203.

"Excluded Contracts" shall mean those certain contracts described on Schedule 3
hereto which are owned (beneficially or otherwise) by KSL II Management
Operations, LLC. For the avoidance of doubt, the parties acknowledge that
(i) the Acquired Entities shall only be entitled to the benefits of the Excluded
Contracts (if at all) to the extent contemplated by the Replacement Management
Agreement, and (ii) certain of the Excluded Contracts will be terminated at
Closing as indicated on Schedule 3.

"Existing Debt" shall mean, collectively, (i) those certain first mortgage and
mezzanine loans made by German American Capital Corporation to certain of the
Acquired Entities on or about February 9, 2005, in the original aggregate
principal amount of $400,000,000, and (ii) that certain $10,000,000 revolving
loan facility from Deutsche Bank Trust Company Americas dated as of February 9,
2005, to HdC Parent.

 

4

 


--------------------------------------------------------------------------------

 

"Existing Debt Liens" shall mean the mortgage and other security instruments
securing the Existing Debt.

"Existing Loan Documents" shall mean all material loan documents executed in
connection with the Existing Debt and identified in Schedule 6 attached hereto.

"Expansion Entitlements" shall mean any and all of the existing development
rights, building, use or other permits, approvals, authorizations, licenses and
consents obtained from any Governmental Authority in connection with the pending
or proposed construction of the North Beach Project, additional hotel guest
rooms and other improvements upon the Land, including, but not limited to, (i)
the Development Agreement and (ii) those entitlements described on Schedule 4
hereto.

"Financial Statements" shall mean the balance sheets and operating statements
for fiscal years ending December 31, 2004 and the 6-month period ending June 30,
2005 attached hereto as Exhibit C.

"FIRPTA Certificate" shall mean an affidavit under Section 1445 of the Code in
substantially the form hereto as Exhibit D.

"GAAP" shall mean generally accepted United States accounting principles
consistently applied, as appropriately modified by the Uniform System.

"Governmental Authority" shall mean any federal, state, county, municipal or
other government or any governmental or quasi-governmental agency, department,
commission, court, board, bureau, officer or instrumentality, foreign or
domestic, or any of them.

"Hazardous Materials" shall mean any chemical substance (i) which is defined as
a "hazardous substance," "hazardous waste," "hazardous material," "pollutant,"
"contaminant" or "toxic," "explosive," "corrosive," "flammable," "infectious,"
"radioactive," "carcinogenic," or "mutagenic" material under any Applicable Laws
regarding the protection of human health or the environment from such chemical
substances; (ii) diesel fuel or other petroleum hydrocarbons; (iii) asbestos or
asbestos-containing materials or urea formaldehyde foam insulation,
(iv) polychlorinated biphenyls, or (v) radon gas. Hazardous Materials shall not
include substances of kinds and in amounts ordinarily and customarily used or
stored in properties similar to HdC for the purposes of cleaning, dry cleaning,
and other maintenance or operations and otherwise in substantial compliance with
Applicable Laws.

"HdC" shall mean, collectively, the Hotel and the North Beach Project.

"HdC Entity Assignment" shall mean (i) in the case of HdC Interests consisting
of a partnership or membership interest, one or more assignment and assumption
agreements in substantially the form of Exhibit E hereto, whereby each
applicable Seller (or CNL, as provided in Section 2.8) assigns and Purchaser
assumes all of such Seller's or CNL's (as applicable) right, title and interest
in and to its HdC Interest, and (ii) in the case of the HdC Interest in KSL DC
Corporation to be transferred by KSL, a stock certificate representing such

 

5

 


--------------------------------------------------------------------------------

HdC Interest endorsed in blank or accompanied by appropriate stock powers duly
executed in blank by KSL.

"HdC Entities" (and individually, an "HdC Entity") shall mean the entities
identified as such on Schedule 1 hereto.

"HdC Interests" (or individually, an "HdC Interest") shall mean the partnership,
stock and other equity interests described on Schedule 2 hereto in the HdC
Entities, the current owners of which are also set forth on Schedule 2.

"HdC Interest Purchase Price" shall have the meaning ascribed thereto in Section
2.1.

"HdC Marks" shall mean the trade names, trademarks, service marks, logos,
copyrighted identifying materials and other forms of identification used to
identify the Hotel or any of its facilities or operations, including the names
"Hotel del Coronado" and variants thereon and the names used to designate the
restaurant and bar facilities within the Hotel, but excluding (i) any rights to
the name "CNL," "KSL," or any derivative thereof, and (ii) any rights to the
names of any subsidiaries of CNL Hospitality Partners, LP, KSL Recreation
Management Operations, LLC, KSL II Management Operations, LLC, or any
derivatives thereof, in each case, including all rights, trademarks, trademark
registrations, trademark applications, copyrights, copyright registrations and
copyright applications using or including such names.

"HdC Parent" shall mean CNL KSL Partners, LP, a Delaware limited partnership.

"HdC Venture Agreement" shall mean, collectively, the limited partnership
agreements of HdC Parent and North Beach Developer in effect immediately prior
to the Closing.

"Hotel" shall mean the Hotel del Coronado, located in Coronado, California, and
shall include the Real Property and the Personal Property associated with the
Hotel.

"Hotel Employees" shall mean all employees of Manager employed at the Hotel.

"Immaterial Contract" shall mean any Operating Agreement, Occupancy Agreement or
Leased Property Agreement entered into in the ordinary course of business by any
Acquired Entity (or Manager on behalf of any Acquired Entity) which (i) does not
require payments in excess of One Hundred Thousand Dollars ($100,000)
individually during any consecutive 12-month period or (ii) are subject to
termination by any Acquired Entity on not more than sixty (60) days notice
without penalty or premium; provided, however, that agreements with Affiliates
of any Seller shall not constitute Immaterial Contracts.

"Improvements" shall mean all buildings, improvements, and other items of real
estate located on the Land with respect to HdC.

 

6

 


--------------------------------------------------------------------------------

 

"Indemnification Amount" shall mean Fifteen Million Dollars ($15,000,000), less
any amount (not exceeding Five Million Dollars ($5,000,000)) by which the HdC
Interest Purchase Price or the Adjusted Gross Purchase Price (as applicable) is
reduced pursuant to Section 10.1.

"Indemnification Claim" shall have the meaning ascribed thereto in Section 10.5.

"Indemnification Escrow" shall mean the escrow account established pursuant to
the terms of the Indemnification Escrow Agreement.

"Indemnification Escrow Agreement" shall mean the Indemnification Escrow
Agreement to be entered into by and among Sellers, Purchaser and Escrow Agent in
the form of Exhibit F hereto.

"Indemnified Party" shall have the meaning ascribed thereto in Section 10.5.

"Indemnitor" shall have the meaning ascribed thereto in Section 10.5.

"Independent Accounting Firm" shall have the meaning ascribed thereto in
Section 2.2(b)(v).

"Initial Deposit" shall have the meaning ascribed thereto in Section 2.5.

"Inspection Agreement" shall mean that certain Inspection Agreement of even date
herewith, by and among Owner, North Beach Developer and Purchaser.

"Insurance Policies" shall mean all policies of insurance maintained by or on
behalf of any Acquired Entity with respect to the general liability of such
Person or with respect to any casualty affecting HdC, its operation, or any part
thereof.

"Intangible Personal Property" shall mean, to the extent assignable, each
Acquired Entity's right, title and interest in and to all intangible personal
property owned or possessed by any Acquired Entity and used in connection with
the ownership or operation of HdC, including, without limitation,
(i) Authorizations and Expansion Entitlements, (ii) the HdC Marks, (iii) utility
and development rights and privileges, (iv) Hotel-specific (i.e., not used by or
in connection with any hotels other than the Hotel) telephone and telecopy
numbers, domain names, general intangibles, business records, and plans and
specifications pertaining to the Real Property and the Personal Property related
to the Hotel, and (v) Advance Bookings for the Hotel.

"Intercompany Debt" shall mean any debts and liabilities outstanding of any
Acquired Entity to Sellers and their Affiliates (other than any Acquired
Entity). For the avoidance of doubt, Intercompany Debt shall not include any
Existing Debt.

"Inventory" shall mean all inventories of food and beverage in opened or
unopened cases and all in-use or reserve stock of linens, china, glassware,
silver, uniforms, towels, paper goods, soaps, cleaning supplies and the like
with respect to the Hotel.

 

7

 


--------------------------------------------------------------------------------

 

"KSL Newco" shall have the meaning ascribed thereto in Section 7.16.

"KSL Tax Reserve" shall mean the cash reserve identified as such with respect to
KSL DC Corporation on Schedule 2.2 hereto.

"Land" shall mean the real estate relating to the Hotel and the North Beach
Project described on Exhibits A and B hereto, respectively.

"Laws" shall mean all laws, statutes, ordinances, rulings and regulations of the
United States, any foreign country, or any domestic or foreign state, and any
political subdivision or agency thereof, including all decisions of Governmental
Authorities having the effect of law in each such jurisdiction.

"Leased Property" shall mean all leased items of Personal Property, including,
items subject to any capital lease, operating lease, financing lease, or any
similar agreement.

"Leased Property Agreements" shall mean the lease agreements pertaining to the
Leased Property.

"Lien" shall mean any lien, encumbrance, security interest, charge or mortgage
of any nature.

"Losses" shall have the meaning ascribed thereto in Section 10.4(a).

"Manager" shall mean KSL DC Management, LLC, a Delaware limited liability
company.

"Management Agreement" shall mean that certain Management Agreement dated as of
December 18, 2003, by and between Operating Lessee and Manager, as amended.

"Monetary Encumbrance Release" shall have the meaning ascribed thereto in
Section 2.6(c).

"Monetary Title Encumbrance" shall mean any title encumbrance affecting HdC or
the HdC Interests which are comprised of (i) delinquent taxes or mortgages,
deeds of trust, security agreements, or other similar Liens in a fixed sum (or
capable of computation as a fixed sum) securing indebtedness or obligations
which were created or expressly assumed by any Seller or Acquired Entity, but
excluding the Existing Liens, or (ii) judgment Liens or construction, mechanics,
materialmen's or other similar Liens arising by operation of law, which
judgments or other such Liens are liquidated in amount and which encumber only
HdC or an HdC Interest.

"Multiemployer Plan" shall have the same meaning as provided in Section
4001(a)(3) of ERISA.

"New Exception" shall have the meaning ascribed thereto in Section 2.6(c).

 

8

 


--------------------------------------------------------------------------------

 

“North Beach Condo Hotel Documents” shall mean any reciprocal easement
agreements, rental management agreements, service agreements or condominium
regime documents material to the use and operation of the North Beach Project as
contemplated by the North Beach Plan and Budget which have not heretofore been
executed and delivered by the applicable Acquired Entities.

"North Beach and Spa and Beachclub Capex Amount" shall mean as of any relevant
determination date the aggregate sum of all hard and soft costs incurred by any
Seller and/or the Acquired Entities (and not otherwise funded or reimbursed from
the proceeds of the North Beach Loan or the existing revolving loan) in
connection with the development and construction of the North Beach Project and
Spa and Beachclub Project substantially in accordance with the North Beach Plan
and Budget and the applicable Expansion Entitlements, including any required
public improvements. The parties acknowledge and agree that the North Beach and
Spa and Beachclub Capex Amount as of September 30, 2005 is Three Million One
Hundred and Fifteen Thousand Dollars ($3,115,000).

"North Beach and Spa and Beachclub Capex Certification" shall have the meaning
ascribed thereto in Section 2.3(c).

"North Beach Developer" shall mean CNL KSL North Beach Development, LP, a
Delaware limited partnership, the pre-Closing organizational structure of which
shall be as set forth on Schedule 1 hereto.

"North Beach Loan" shall mean that certain construction loan to North Beach
Developer which may be entered into prior to Closing in accordance with Section
7.3, the proceeds of which shall be used to fund the cost of development and
construction of the North Beach Project substantially in accordance with the
North Beach Plan and Budget.

"North Beach Loan Documents" shall mean all material loan documents executed in
connection with the North Beach Loan.

"North Beach Plan and Budget" shall mean the development plan and budget for the
North Beach Project in the form of Exhibit G hereto.

"North Beach Project" shall mean that certain limited term occupancy condominium
project and related improvements currently under construction on the North Beach
Property and the related public improvements to the Real Property, as
contemplated by the North Beach Plan and Budget.

"North Beach Property" shall mean the real property relating to the North Beach
Project described on Exhibit B hereto.

"Occupancy Agreements" shall mean all written leases, concession or occupancy
agreements in effect with respect to the Hotel under which any tenants (other
than Hotel guests and Operating Lessee) or concessionaires occupy space in the
Hotel.

“Offering Memorandum” shall have the meaning ascribed thereto in Section 2.7(v).

 

9

 


--------------------------------------------------------------------------------

 

"Operating Agreements" shall mean all written service, supply, maintenance,
construction, capital improvement and other similar agreements in effect with
respect to HdC (other than the Occupancy Agreements, Operating Lease, Leased
Property Agreements, and the Management Agreement) related to construction,
operation, or maintenance of HdC, but excluding the Excluded Contracts.

"Operating Lease" shall mean the operating lease by and between Owner and
Operating Lessee dated as of December 18, 2003.

"Operating Lessee" shall mean Hotel del Coronado, LP, a Delaware limited
partnership.

"Operator" shall have the meaning ascribed thereto in Section 7.13.

"Ordinary Course Contracts" shall mean, collectively, the Occupancy Agreements,
Operating Agreements, and Leased Property Agreements.

"Owner" shall mean CNL Hotel Del Partners, LP, a Delaware limited partnership.

"Percentage Share" shall mean with respect to each Seller the percentage set
forth opposite such Seller's name on Schedule 2 hereto.

"Permitted Title Exceptions" shall mean those exceptions to title to the Real
Property that are (i) set forth on Schedule B to the Pro Forma Title Policy, as
same may be modified if any of the Title Requirements are or are not satisfied,
(ii) New Exceptions which are satisfactory or deemed satisfactory to Purchaser
as determined pursuant to the Section 2.6(c), (iii) exceptions disclosed on the
Survey, (iv) Occupancy Agreements (whether currently existing or hereafter
entered into in accordance with this Agreement), the Development Agreement, and
the Operating Lease, and (v) otherwise permitted under this Agreement or
approved by Purchaser.

"Person" shall mean an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.

"Personal Property" shall mean the items of tangible personal property
consisting of all furniture, fixtures, equipment, machinery, Inventory and other
tangible personal property of every kind and nature (which does not include
cash, restricted cash, and reserves) located at the Hotel and owned or leased by
Owner (or Operating Lessee), and Intangible Personal Property.

"Pro Forma Title Policy" shall mean one or more pro-forma owner's title
insurance policies or owner's title insurance commitments hereto as Schedule 5,
together with the endorsements annexed to such policy or commitment (which
include a so-called "non-imputation" endorsement), as same may be modified if
any of the Title Requirements are not satisfied. Any New Exception or other
title exception which Purchaser approves or is deemed to have approved or which
is otherwise permitted under this Agreement shall be added to

 

10

 


--------------------------------------------------------------------------------

Schedule B of the pro-forma title insurance policies or title insurance
commitments. The Pro Forma Title Policy shall be in the amount of the Adjusted
Gross Purchase Price (or such lesser available amount of coverage as Purchaser
and Sellers mutually agree to accept from the Title Company).

"Purchaser Indemnified Party" shall have the meaning ascribed thereto in
Section 10.4(a).

"Purchaser's Objections" shall mean the objections defined as such in
Section 2.6(c).

"Purchaser's Report" shall have the meaning ascribed thereto in
Section 2.2(b)(iii).

"Real Property" shall mean the Land and the Improvements with respect to HdC.

"Reduced Deductible" shall have the meaning ascribed thereto in Section 10.4(a).

"Reference Working Capital" shall mean current assets (excluding cash,
restricted cash and reserves; inclusive, however, of the KSL Tax Reserve) minus
current liabilities (excluding any distribution payables to Affiliates;
inclusive, however, of cash draws against the existing revolving loan facility
which comprises a portion of the Existing Debt), in each case determined in
accordance with GAAP and as set forth on Schedule 2.2 hereto.

"Reference Working Capital Amount" shall mean the amount identified as such on,
and otherwise determined in accordance with, Schedule 2.2 hereto.

"Replacement Debt" shall mean, collectively, the Replacement Secured Debt and
the Replacement Revolving Debt.

"Replacement Debt Commitment" shall mean one or more loan commitments for the
Replacement Debt in form, substance and from such lender or lenders as Purchaser
and Sellers may mutually approve, provided that no party shall withhold its
consent or approval with respect to any such commitment so long as it is
substantially consistent with the Replacement Debt criteria set forth on
Exhibit H hereto.

"Replacement Revolving Debt" shall mean a revolving loan facility to HdC Parent
or such other Acquired Entity as it may designate in the maximum principal of
not less than Ten Million Dollars ($10,000,000), which facility is intended to
replace the revolving loan facility included as part of the Existing Debt.

"Replacement Secured Debt" shall mean, collectively, one or more secured loans
to the Acquired Entities which are the current borrowers under the Existing Debt
in the aggregate principal amount of not less than Six Hundred Million Dollars
($600,000,000).

 

11

 


--------------------------------------------------------------------------------

 

"Replacement Management Agreement" shall mean the Hotel Management Agreement to
be entered into by and between Operating Lessee and Replacement Manager at
Closing.

"Replacement Manager" shall mean KSL II Management Operations, LLC or such
Affiliate thereof as it may designate.

“Replacement Operating Lease” shall mean any amendment to or restatement of the
existing Operating Lease, or any new operating lease, to be entered into by
Owner and Operating Lessee effective as of the Closing Date in such form and
substance as determined by Purchaser, provided Sellers shall suffer no adverse
economic or Tax consequences as a result of such amendment, restatement or new
operating lease.

"Restated HdC Parent Agreement" shall mean, collectively, the amended and
restated limited partnership agreements of HdC Parent and North Beach Developer
to be entered into by and among Sellers, Purchaser and KSL DC Corporation at
Closing.

"Seller" shall have the meaning ascribed thereto in the preamble of this
Agreement.

"Seller Indemnified Party" shall have the meaning ascribed thereto in
Section 10.4(c).

"Sellers' Releasees" shall have the meaning ascribed thereto in Section 5.9.

"Sellers' Representative" shall have the meaning ascribed thereto in Section
12.7.

"Sellers' Response" shall have the meaning ascribed thereto in Section 2.6(c).

"Sellers' Response Period" shall have the meaning ascribed thereto in
Section 2.6(c).

"Shareholders' Agreement" shall mean the Shareholders' Agreement to be entered
into by and between KSL and Purchaser at Closing in respect of the HdC Interests
in KSL DC Corporation, the form and substance of which shall be consistent with
the Restated HdC Parent Agreement.

"Spa and Beachclub Project" means the spa and beachclub development currently
under construction at the Hotel.

"Subsidiary Entities" (or individually, a "Subsidiary Entity") shall mean the
entities identified as such on Schedule 1 hereto.

"Submission Matters" shall have the definition ascribed thereto in
Section 2.6(b).

"Survey" shall mean the survey defined as such in Section 2.6(c).

 

12

 


--------------------------------------------------------------------------------

 

"Surviving Claims" shall have the meaning ascribed thereto in Section 10.3.

"Surviving Covenant" shall have the meaning ascribed thereto in Section 10.3.

"Surviving Representations" shall have the meaning ascribed thereto in
Section 10.3.

"Tax or Taxes " shall mean any and all taxes, charges, fees, levies or other
assessments, including but not limited to income, gross receipts, excise, real
or personal property, sales, occupancy, withholding, social security,
retirement, unemployment, occupation, use, goods and services, service use,
license, value added, capital, net worth, payroll, profits, withholding,
franchise, registration, transfer and recording taxes, fees and charges, and any
other taxes, assessment, required deposit or similar charges whether computed on
a separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest whether paid or received, fines, penalties or
additional amounts attributable to, or imposed upon, or with respect to, any
such taxes, charges, fees, levies or other assessments and any liability for
taxes as a transferee, successor, indemnitor or affiliate (including pursuant to
Treasury Regulation § 1.1502-6).

"Tax Return" shall mean any report, return, document, questionnaire, declaration
or other information or filing required to be supplied to any Taxing Authority
with respect to Taxes, including information returns, any documents with respect
to or accompanying payments of estimated Taxes, any claim or request for
refunds, or any documents with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
questionnaire, declaration or other information.

"Taxing Authority" shall mean with respect to any Tax, the Internal Revenue
Service or any other Governmental Authority that imposes such Tax, including any
state, county, local, provincial or foreign government or any subdivision or
taxing agency thereof.

"Termination Time" shall have the meaning ascribed thereto in Section 2.7.

"Title Commitment" shall have the meaning ascribed thereto in Section 2.6(c).

"Title Company" shall mean First American Title Insurance Company.

"Title Policy" shall mean one or more Owner's Policies of Title Insurance for
HdC on the most recent form of ALTA owner's policy available in the State of
California, issued by the Title Company (and such other title insurance
companies as the parties may reasonably approve) in accordance with the Pro
Forma Title Policy, subject to the Title Requirements, to Owner, with extended
coverage.

"Title Requirements" shall mean compliance to the satisfaction of the Title
Company with the requirements set forth in the Pro Forma Title Policy.

"Transaction Documents" shall mean the Asset Management Agreement, the
Development Management Agreement, the Replacement Management Agreement, the
Shareholders' Agreement, the Restated HdC Parent Agreement, and the Replacement

 

13

 


--------------------------------------------------------------------------------

Operating Lease (if applicable), the form and substance of which shall be
negotiated in good faith and agreed upon in writing by the parties prior to the
Termination Time.

"Transferred HdC Interests" shall have the meaning ascribed thereto in Section
2.1.

"Unadjusted Gross Purchase Price" shall mean Seven Hundred Forty-Five Million
Dollars ($745,000,000).

"Uniform System" shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996).

"Working Capital Closing Statement" shall have the meaning ascribed thereto in
Section 2.2(b)(vi).

"Working Capital Increase" shall have the meaning ascribed thereto in
Section 2.2(b)(viii).

"Working Capital Reduction" shall have the meaning ascribed to such term in
Section 2.2(b)(viii).

ARTICLE II

PURCHASE AND SALE; DEPOSIT; INSPECTIONS

2.1          Purchase and Sale. The parties acknowledge and agree that
immediately prior to the purchase of the HdC Interests by Purchaser as
contemplated hereby the Replacement Debt shall be incurred, the proceeds of
which shall be utilized in part to repay in full the Existing Debt. Any proceeds
from the Replacement Debt less the amount utilized to repay the Existing Debt
shall be distributed to the owners of the HdC Interests at such time in
accordance with the terms of the HdC Parent Agreement; provided, however, the
proceeds of the Replacement Revolving Debt shall only be utilized to repay the
then outstanding balance of the revolving loan facility included as part of the
Existing Debt, it being understood and agreed that the undrawn balance of the
Replacement Revolving Debt shall thereafter be utilized post-closing for HdC
working capital and related purposes. Immediately following such distribution,
Purchaser shall purchase 45% of the HdC Interests (the "Transferred HdC
Interests") from the parties specified on Schedule 2; provided, however, in no
event shall Purchaser be required to purchase in excess of 43.75% of KSL DC
Corporation. The aggregate purchase price for the Transferred HdC Interests (the
"HdC Interest Purchase Price") shall be equal to 45% of the Adjusted Gross
Purchase Price, payable by (i) acquiring the Transferred HdC Interests subject
to the Replacement Secured Debt encumbering the Hotel and/or certain of the HdC
Interests, and (ii) by paying Sellers (and CNL, as applicable) the amount by
which the HdC Interest Purchase Price exceeds 45% of the aggregate principal sum
of all Replacement Secured Debt disbursed at Closing. The parties acknowledge
and agree that it is the intent of the parties hereto that immediately following
Closing Purchaser shall own directly or indirectly 45% of the HdC Interests in
the aggregate as depicted on Schedule 3.3 hereto.

 

14

 


--------------------------------------------------------------------------------

 

 

2.2

Working Capital Adjustment.

(a)           At Closing, the Unadjusted Gross Purchase Price shall be increased
or decreased, as the case may be, on a dollar-for-dollar basis by the amount by
which the Estimated Working Capital is greater or less than the Reference
Working Capital Amount.

(b)           (i) As soon as practicable (but in any event at least five (5)
days prior to Closing), Sellers' Representative shall prepare and deliver to
Purchaser an estimated calculation, as of the Closing, of the Reference Working
Capital (the "Estimated Working Capital"). Such calculation of the Estimated
Working Capital is referred to herein as the "Estimated Working Capital Closing
Statement"). The Estimated Working Capital Closing Statement shall be prepared
in conformity with the definition of Reference Working Capital and Schedule 2.2
hereto.

(ii)            As soon as practicable following the Closing, Sellers'
Representative shall prepare a statement of the Reference Working Capital as of
the Closing Date (the "Draft Working Capital Closing Statement"). The Draft
Working Capital Closing Statement shall be prepared in conformity with the
definition of Reference Working Capital and Schedule 2.2 hereto. Sellers'
Representative will deliver the Draft Working Capital Closing Statement to the
Purchaser not later than sixty (60) days following the Closing Date.

(iii)           The Draft Working Capital Closing Statement shall be final and
binding upon the parties, and shall be deemed to be the Working Capital Closing
Statement, unless, within thirty (30) days after receipt of the Draft Working
Capital Closing Statement from Sellers' Representative, Purchaser shall provide
to the Sellers' Representative a report indicating its objections, if any, to
the Draft Working Capital Closing Statement. Any such objections shall be set
forth in reasonable detail in a report (the "Purchaser's Report") that shall
indicate the grounds upon which Purchaser disputes the Sellers' Representative's
calculation of the Draft Working Capital Closing Statement. Purchaser shall
provide the Sellers' Representative full access, during normal business hours,
to the books and records of the Acquired Entities and to the Acquired Entities'
personnel and accountants in connection with the Sellers' Representative's
preparation of the Working Capital Closing Statement and any other matter under
this Section 2.2.

(iv)          Within thirty (30) days after the receipt by the Sellers'
Representative's of the Purchaser's Report, the Sellers' Representative and
Purchaser shall endeavor in good faith to agree on any matters in dispute.

(v)           If Purchaser and the Sellers' Representative are unable to agree
on any matters in dispute within thirty (30) days after receipt by Purchaser of
the Purchaser's Report, the matters in dispute (and only such matters) will be
submitted for resolution to an independent accounting firm of national
reputation as may be mutually acceptable to Purchaser and Sellers'
Representative (the "Independent Accounting Firm"), which Independent Accounting
Firm shall, within thirty (30) days after such submission, determine and issue a
written report to the Sellers' Representative and Purchaser regarding such
disputed items and such written decision shall be final and binding upon the
Parties. The Sellers' Representative and Purchaser shall cooperate with each
other and each other's representatives

 

15

 


--------------------------------------------------------------------------------

to enable the Independent Accounting Firm to render a written decision as
promptly as possible. The fees and disbursements of the Independent Accounting
Firm shall be borne equally by Purchaser, on the one hand, and Sellers, on the
other hand, with one party reimbursing the other, if necessary, following such
determination.

(vi)          The working capital statement incorporating the resolution of
matters in dispute with respect to Reference Working Capital (or, if a
Purchaser's Report is not provided within the time prescribed in Section
2.2(b)(ii), the Draft Working Capital Closing Statement) is referred to as the
"Working Capital Closing Statement." The Working Capital Closing Statement shall
have the legal effect of an arbitral award and shall be final, binding and
conclusive on the Parties.

(vii)         In acting under this Agreement, the Independent Accounting Firm
shall be entitled to the privileges and immunities of arbitrators.

(viii)        If the value of the Reference Working Capital calculated by
reference to the Working Capital Closing Statement (the "Closing Working
Capital") is less than the Estimated Working Capital, the Unadjusted Gross
Purchase Price shall be reduced by an amount equal to such shortfall (the
"Working Capital Reduction"). Subject to Section 2.2(b)(x), Sellers, severally
and not jointly, pro rata in proportion to their Percentage Share, shall pay to
Purchaser the amount of the Working Capital Reduction. If the Closing Working
Capital is greater than the Estimated Working Capital, the Unadjusted Gross
Purchase Price shall be increased by an amount equal to such excess (the
"Working Capital Increase"). Subject to Section 2.2(b)(x), Purchaser shall pay
to Sellers' Representative, and Sellers' Representative shall in turn pay to
Sellers pro rata based upon their Percentage Share, the amount of the Working
Capital Increase.

(ix)          Any payments to be made pursuant to Section 2.2(b)(viii) shall be
made in cash within ten (10) days after the date of receipt by Purchaser and
Sellers' Representative of the Working Capital Closing Statement as finally
established pursuant to this Section 2.2(b).

(x)           Any amount payable under Section 2.2(b)(iii) by Purchaser shall be
equal to 55% of the Working Capital Increase. Any amount payable by Sellers
pursuant to this Section 2.2 shall be equal to 45% of the Working Capital
Reduction, which amount shall be paid by Sellers (pro rata based upon their
Percentage Share).

 

2.3

Other Closing Adjustments; Cash; Transaction Expenses.

(a)           At the Closing, and in addition to the adjustments contemplated by
Section 2.2, the Unadjusted Gross Purchase Price shall be increased by 100% of
the North Beach Capex Amount as certified to Purchaser by KSL DC Development
Management, LLC at Closing (the "North Beach and Spa and Beachclub Capex
Certification").

(b)           The parties acknowledge and agree that Sellers and/or HdC Parent
may at any time at or prior to Closing (including any amount paid under Section
2.3(a)) cause the Acquired Entities to distribute all or any portion of the
cash, restricted cash or reserves held by any of them to such Acquired Entities'
constituent members, partners or shareholders (as the

 

16

 


--------------------------------------------------------------------------------

case may be); exclusive, however, of (i) the KSL Tax Reserve which shall remain
at KSL DC Corporation at Closing, and (ii) any cash, restricted cash or reserves
reflected on the Working Capital Closing Statement (if any). If, subsequent to
the Closing, the parties reasonably determine that the KSL Tax Reserve was
overfunded or underfunded for its intended purpose (i.e., to fund KSL DC
Corporation's income Tax liability for 2005 and the portion of 2006 immediately
preceding the Closing Date, without giving effect to the closing of the
transactions contemplated by this Agreement and the Transaction Documents), then
KSL and Purchaser shall "true up" any such differential as soon as reasonably
practicable following any such determination.

(c)           The parties acknowledge that all costs and fees incurred in
connection with the Replacement Debt and North Beach Loan (if applicable) shall
be paid by the Acquired Entities immediately following Closing. The parties
further agree that the costs of their respective legal advisors and consultants
shall be paid by Purchaser or Sellers, as the case may be, and that the fees
owing to Sellers' advisor, Goldman Sachs & Co., shall be paid by Sellers (pro
rata based upon their Percentage Share).

2.4          Purchase Price Allocation. Purchaser and Sellers agree to negotiate
in good faith, for each Transferred HdC Interest, the portion of the HdC
Interest Purchase Price allocable thereto (with respect to such Transferred HdC
Interest, the "Allocated HdC Interest Unadjusted Purchase Price"), prior to the
Termination Time; provided that (i) the percentage thereof allocated to the
Transferred HdC Interest in KSL DC Corporation shall be approximately 38.889%,
and (ii) Purchaser shall not object to Sellers' proposed allocations to
Transferred HdC Interests in the same HdC Entities. Upon such agreement, such
allocation shall be attached to this Agreement in Schedule 2.4. Purchaser,
Sellers and each of their Affiliates, shall file all Tax Returns, consistent
with the Allocated HdC Interest Unadjusted Price for each Transferred HdC
Interest adjusted to take into account the applicable Seller's Percentage Share
of purchase price adjustments contemplated by this Articles II, IX and X (as so
adjusted, the "Allocated HdC Interest Adjusted Purchase Price").

2.5          Deposit. On the Effective Date, Purchaser shall deliver to Escrow
Agent a wire transfer in the sum of Ten Million Dollars ($10,000,000) (the
"Initial Deposit"), as a good faith deposit. If this Agreement has not been
terminated pursuant to Section 2.7, Purchaser shall deliver to Escrow Agent a
wire transfer for an additional deposit of Ten Million Dollars ($10,000,000)
(the "Additional Deposit") in accordance with the last paragraph of Section 2.7.
The Initial Deposit, together with the Additional Deposit when and if made, is
and all interest earned on the deposited funds while in Escrow, shall comprise
the "Deposit". The Deposit shall be invested by Escrow Agent in a commercial
bank or banks acceptable to Sellers' Representative and Purchaser at money
market rates, or in such other investments as shall be approved in writing by
Sellers' Representative and Purchaser. The Deposit shall be held and disbursed
by Escrow Agent in strict accordance with the terms and provisions of this
Agreement. All accrued interest or other earnings on the Deposit shall become
part of the Deposit. The Deposit shall be either (i) applied at Closing against
the Adjusted Purchase Price, (ii) returned to Purchaser pursuant hereto, or
(iii) paid to Sellers pursuant hereto (pro rata based upon their Percentage
Shares). If Purchaser fails to timely deliver the Deposit to Escrow Agent under
this Agreement, at any time prior to such delivery Sellers' Representative,

 

17

 


--------------------------------------------------------------------------------

on behalf of Sellers and as their sole remedy, may terminate this Agreement upon
written notice to Purchaser.

Upon Escrow Agent's receipt of any notice from Sellers' Representative or
Purchaser directing the disposition of the Deposit, Escrow Agent shall only
deliver the Deposit pursuant to such notice after Escrow Agent first sends
written notice to Sellers' Representative and Purchaser stating that Escrow
Agent intends to deliver the Deposit as so directed, and neither Sellers'
Representative nor Purchaser provide a written notice to Escrow Agent objecting
to such proposed delivery within two (2) Business Days thereafter. If neither
Sellers' Representative nor Purchaser provides such written objection to Escrow
Agent within such two (2) Business Day period, Escrow Agent shall deliver the
Deposit as so directed. If either Sellers' Representative or Purchaser provide
such written objection to Escrow Agent within such two (2) Business Day period,
Escrow Agent shall (i) hold the Deposit until it is instructed by a joint
written statement of Sellers' Representative and Purchaser as to the disposition
of the Deposit, (ii) pay the Deposit into the registry of the court in
connection with an interpleader filed pursuant to Section 12.10, or (iii) pay
the Deposit in accordance with a final nonappealable judgment of a court
ordering the disposition of the Deposit. Subject to the foregoing, if any
provision contained in this Agreement requires the Deposit to be returned to
Purchaser, the Escrow Agent shall return the Deposit to Purchaser if and only
after Purchaser and its Affiliates shall have paid to Sellers and Owner all
amounts then owing to Sellers or any Acquired Entity under the Inspection
Agreement or pursuant to any provisions contained in this Agreement which
survive a termination of this Agreement. Within two (2) Business Days after
receiving notice from Purchaser that this Agreement requires the Deposit to be
returned to Purchaser, unless Sellers' Representative is contesting Purchaser's
right to the return of the Deposit, Sellers' Representative shall notify
Purchaser of all reasonable amounts believed to be owed to Sellers or any
Acquired Entity pursuant to the preceding sentence, together with invoices or
other written evidence thereof. Upon Purchaser's payment of such amounts or
deposit with Escrow Agent of cash in an amount equal to the portion thereof
which Purchaser is investigating or disputing (or instructions to withhold such
amount from the Deposit), Escrow Agent shall return the Deposit to Purchaser
(less such withheld amounts, if any). If Purchaser deposits cash with Escrow
Agent in respect of the foregoing amounts, Escrow Agent will hold such cash
until it is instructed by a joint written statement of Sellers' Representative
and Purchaser or the final non-appealable judgment of a court as to the
disposition of such cash.

 

2.6

Inspection; Review of Title.

(a)           Purchaser shall have the right to enter upon the Real Property
pursuant to the terms and conditions of the Inspection Agreement, which terms
and conditions are hereby incorporated herein by reference. In the event this
Agreement is terminated, the terms and conditions of the Inspection Agreement
shall terminate simultaneously herewith, except for such terms and conditions
which expressly survive a termination of the Inspection Agreement.

(b)           Pursuant to the Inspection Agreement, to the extent in any
Acquired Entity's possession, Seller, or HdC Parent have delivered or otherwise
made available to

 

18

 


--------------------------------------------------------------------------------

Purchaser or its counsel, copies of the following for HdC (other than item
number (xv)) (the "Submission Matters"):

(i)             Copies of the Operating Lease and all Ordinary Course Contracts
in effect as of the Effective Date.

 

(ii)

Copy of the Development Agreement.

 

 

(iii)

Copy of the Collective Bargaining Agreement.

(iv)          Copies of the partnership agreements, limited liability company
agreements and other organizational documents of the Acquired Entities
(collectively, the "Acquired Entity Organizational Documents").

 

(v)

Copies of the Existing Loan Documents.

 

(vi)

Copy of the Management Agreement.

 

(vii)         Copies of all material Authorizations to the extent in the
possession of any Acquired Entity.

 

(viii)

A log of Advance Bookings as of the Effective Date.

(ix)          Copy of the Phase I Environmental Assessment dated August 10, 2005
prepared by Professional Service Industries, Inc.

(x)           Copy of the Property Condition Report dated August 29, 2005 from
Jones, Hill, McFarland & Ellis.

(xi)          Copy of the Seismic Performance and Risk Analysis for del Coronado
Hotel dated September 16, 2003, updated July 18, 2005, and prepared by Telesis
Engineers.

 

(xii)

Copy of the Survey.

(xiii)        Copies of Benefit Plans, if any, to be assumed or otherwise
continued by Purchaser other than Multiemployer Plans.

(xiv)        Schedule of pending Actions to which each Acquired Entity is a
party or otherwise filed with respect to the Hotel as of the Effective Date.

(xv)         Copies of the Financial Statements and the tax returns for each and
all of the Acquired Entities since inception.

(xvi)        Such other materials as Purchaser may reasonably request in
connection with its due diligence investigation of HdC to the extent in the
possession of any Acquired Entity.

 

19

 


--------------------------------------------------------------------------------

 

Subject only to the representations and warranties of Sellers and HdC Parent
contained in Articles III and IV, respectively, Purchaser waives any failure by
Sellers or HdC Parent to provide any of the Submission Matters.

(c)           Purchaser acknowledges that it has heretofore received and
reviewed one or more title insurance commitments issued by the Title Company
covering the Real Property, binding the Title Company to issue the Title Policy
(collectively, the "Title Commitment") and copies of all documents identified in
the Title Commitment as exceptions to title. Purchaser further acknowledges that
Purchaser has heretofore received and reviewed an updated survey of the Real
Property prepared by San Diego Land Surveying and Engineering Inc. (the
"Survey"). To the extent the Real Property is involuntarily encumbered after the
Effective Date without the approval of Purchaser (a "New Exception"), Purchaser
shall have ten (10) Business Days after receipt of any such New Exception, to
review such New Exception and provide written notice to Seller's Representative
with any objections to such New Exception (the "Purchaser Objections");
provided, however, Purchaser agrees that it shall not object to any of the
following matters (all of which shall be deemed Permitted Title Exceptions):
(i) Liens for unpaid real estate taxes or assessments and water rates, water
meter charges, water frontage charges and sewer taxes, rents and charges, if
any, provided that such items are paid, covered by a Monetary Encumbrance
Release, or included within the adjustment contemplated by Section 2.2, and
(ii) zoning laws and regulations and ordinances of Governmental Authorities
(including historic landmark designations) affecting the Real Property. If any
matters described in the Title Commitment or Purchaser's Objections consist of
Monetary Title Encumbrances, then, to that extent, notwithstanding anything
herein to the contrary, Sellers shall be obligated to either (i) pay and
discharge, (ii) bond against in a manner legally sufficient to cause to be
released, or (iii) indemnify or escrow money with or otherwise cause the Title
Company to insure over, such Monetary Title Encumbrances (collectively, a
"Monetary Encumbrance Release"). For such purposes, Sellers may use all or a
portion of the Adjusted Purchase Price to effectuate a Monetary Encumbrance
Release with respect to any such Monetary Title Encumbrances at Closing. Other
than as specifically required in this Agreement, Sellers shall not be obligated
to incur any expenses or incur any liability to cure any Purchaser's Objections.
Sellers' Representative may notify Purchaser within five (5) Business Days after
each receipt of written notice of Purchaser's Objections (each such five (5)
Business Day period, a "Sellers' Response Period") whether Sellers, in their
sole discretion, agree to attempt to cure any of such Purchaser's Objections
("Sellers' Response"). If Sellers' Representative agrees, on behalf of Sellers,
in Sellers' Response to attempt to cure any of such Purchaser's Objections,
Sellers shall use good faith efforts (without the obligation to expend any money
or incur any liability) to cure such Purchaser's Objections which Sellers'
Representative, on behalf of Sellers, has agreed to attempt to cure on or before
the Closing Date to the reasonable satisfaction of Purchaser. If Sellers are
unable to cure such Purchaser's Objections by the Closing Date, Purchaser shall,
on the Closing Date, elect (x) to waive such Purchaser's Objections (other than
Monetary Title Encumbrances) without any abatement in the Adjusted Purchase
Price, or (y) to terminate this Agreement. If Sellers' Representative does not
provide Sellers' Response to Purchaser within Seller's Response Period, Sellers
shall be deemed to have elected not to attempt to cure Purchaser's Objections.
If Sellers' Representative elects, on behalf of Sellers, in Sellers' Response
not to attempt to cure all or any number of Purchaser's Objections or if Sellers
are deemed to have elected not to attempt to cure Purchaser's Objections
pursuant to the preceding sentence, within five (5)

 

20

 


--------------------------------------------------------------------------------

Business Days after the expiration of Sellers' Response Period, Purchaser shall
elect (1) to waive any Purchaser's Objections which Seller (other than Monetary
Title Encumbrances) has elected or is deemed to have elected not to attempt to
cure without any abatement in the Adjusted Purchase Price, or (2) to terminate
this Agreement. In the event Purchaser does not provide to Sellers notice of
Purchaser's election under the preceding sentence within such five (5) Business
Day period, Purchaser shall be deemed to have elected clause (2) of the
preceding sentence. All New Exceptions which are not objected to by Purchaser as
provided above (other than Monetary Title Encumbrances which will be covered by
a Monetary Encumbrance Release at Closing), or which are waived as provided
above, shall all be deemed Permitted Title Exceptions.

(d)         Sellers and Purchaser agree to cooperate in good faith with the
other to cause the Title Company to provide the title insurance coverages,
deletions and endorsements requested by Purchaser to the Pro Forma Title Policy
and to satisfy the requirements referenced above including, without limitation,
the provision of such affidavits or other documents and information as Purchaser
may reasonably require in order to obtain affirmative endorsements or other
assurances available under local practice, including a so-called
"non-imputation" endorsement; provided, however, that all of the foregoing
requirements are commercially reasonable; and provided further, the parties
acknowledge that CNL KSL Partners GP, LLC has agreed to provide to the Title
Company the form of non-imputation affidavit attached as Exhibit H to the CNL
Agreement, which the Title Company has confirmed will be sufficient to issue the
non-imputation endorsement. Whether or not the Title Requirements are satisfied,
no recorded document or instrument not disclosed in the Pro Forma Title Policy
and no Occupancy Agreement not provided to Purchaser as part of the Submission
Matters shall be a Permitted Exception or shall be added to Schedule B of the
Pro-Forma Title Policy except for New Exceptions which are satisfactory or
deemed satisfactory to Purchaser as determined pursuant to Section 2.6(c),
Occupancy Agreements which Purchaser approves or is deemed to have approved (if
such approval is required), or any other matters otherwise permitted under this
Agreement or approved by Purchaser.

(e)           Subject to Section 7.2, from and after the Effective Date, Sellers
and their Affiliates shall not voluntarily encumber HdC without the prior
written consent of Purchaser (except with a Monetary Title Encumbrance which
will be covered by a Monetary Encumbrance Release at Closing), which consent
shall be subject to the Approval Standard.

2.7          Confirmatory Due Diligence. The parties acknowledge that until
11:59 a.m. Central Time on November 14, 2005 (the “Termination Time”), Purchaser
shall complete its confirmatory business, financial, insurance, Tax, accounting,
legal, structural, seismic, property condition and other due diligence
investigations of the Acquired Entities and HdC. After the Termination Time, the
completion of such due diligence shall not be a condition to its obligations
hereunder. In the event that such due diligence investigations uncover a
condition or a series of related conditions (with each class or logical grouping
of diligence items (e.g., legal, structural, accounting) being deemed to be
related) that would reasonably be expected to cost more than One Million Dollars
($1,000,000) to remedy (exclusive of legal, consulting or similar costs in
conducting due diligence with respect to such matters, the “Diligence
Threshold”), then Purchaser shall have the right to terminate this Agreement and
receive a return of its Initial Deposit if it provides written notice to
Sellers’ Representative on

 

21

 


--------------------------------------------------------------------------------

or prior to the Termination Time (the “Diligence Termination Notice”) and within
48 hours of the receipt of such notice, Sellers’ Representative does not provide
written notice to Purchaser that Sellers intend to cure such conditions (the
“Diligence Cure Notice”). Notwithstanding the foregoing, the parties acknowledge
and agree that (i) no Diligence Threshold shall apply in the case of likely
potential unreserved income Tax liabilities (in other words, the cost to remedy
such matters need not exceed $1,000,000 in order for Purchaser to elect to
deliver a Diligence Termination Notice under this Section 2.7), and
(ii) Purchaser's due diligence in relation to insurance matters shall be limited
to confirmation that insurance is available at commercially reasonable levels of
coverage. It is further understood and agreed that:

(i)             In the event that as of Termination Time Purchaser has not
received the results of an independent third party report with respect to
diligence matters despite Purchaser’s diligent good faith efforts, Purchaser and
Sellers’ Representative shall negotiate in good faith a reasonable extension of
the Termination Time with respect such the completion of such report (not to
exceed ten (10) days in any event); provided that Purchaser increases the
Deposit as provided below;

(ii)            Purchaser has completed its due diligence investigations of
title, survey and Expansion Entitlements (including the airport land use
commission documentation located on the diligence website) and that the
provisions of Section 2.6 shall apply with respect to such matters;

(iii)           Purchaser acknowledges that a seismic fault runs through the
Real Property and that the Purchaser’s right to terminate this Agreement under
this Section 2.7 shall only apply with respect to seismic issues (x) to the
extent that HdC does not comply with Applicable Laws or regulations relating
thereto and (y) with respect to the availability of earthquake insurance;

(iv)          Purchaser acknowledges that Purchaser’s right to terminate this
Agreement under this Section 2.7 shall only apply with respect to property
condition and maintenance items to the extent that such items would not
reasonably be expected to be remedied in the ordinary course through the
proceeds of the “FF&E Reserve” under the Replacement Management Agreement during
the three (3) year period following Closing (i) without unreasonably impairing
the Acquired Entities' ability to utilize such amounts for routine maintenance
and replacements and (ii) taking into account generally that portions of the
Hotel were constructed in 1888;

(v)           Purchaser acknowledges that it has reviewed the offering
memorandum dated August 2005 for HdC (the “Offering Memorandum”) and that the
matters set forth in such memorandum shall be subject only to confirmatory due
diligence; and

(vi)          Purchaser has the right to confirm whether the Acquired Entities'
present insurance is “claims made” or “occurrence” based.

In the event that prior to Closing, Sellers have not completed the cure of any
condition which would give Purchaser the right to terminate this Agreement under
this Section 2.7, Purchaser may terminate this Agreement unless Sellers deposit
into Escrow in

 

22

 


--------------------------------------------------------------------------------

cash the amount of reasonably estimated by the parties to complete the cure of
such conditions. Such escrow shall be separate from the Indemnification Escrow
and may be used by Purchaser solely to remedy the conditions giving rise to the
Diligence Termination Notice.

In the event that (x) Purchaser does not provide a Diligence Termination Notice
prior to the Termination Time or (y) Sellers’ Representative provides a
Diligence Cure Notice, Purchaser shall deliver the Additional Deposit to Escrow
Agent on November 15, 2005 (in the case of clause (x)) or the first Business Day
immediately following delivery of the Diligence Cure Notice (in the case of
clause (y)). Failure to so deliver the Additional Deposit shall constitute a
default under this Agreement allowing Sellers’ Representative to terminate this
Agreement and Sellers shall be entitled to retain the Initial Deposit (including
any interest accrued thereon) as liquidated damages under Section 10.2(b).

2.8          Designation of Purchaser as Buyer Under CNL Agreement. The CNL
Agreement grants to Sellers the right to designate Persons to which CNL has then
agreed it will convey the HdC Interests described in the CNL Agreement. Subject
to compliance with Sections 2.1 and 2.4, the parties intend that Sellers shall
designate Purchaser as the buyer of such portion or portions of such HdC
Interests as Sellers may specify under the CNL Agreement and thus have Purchaser
acquire said interests directly from CNL. Except as otherwise provided in the
penultimate sentence of Section 10.1(a) of the CNL Agreement (which may not be
amended or modified without the prior written consent of Purchaser)(1),
Purchaser acknowledges that notwithstanding such direct conveyance (i) Purchaser
has no contractual or legal rights under and is not an intended or incidental
beneficiary of the CNL Agreement, (ii) such conveyance or assignment creates no
privity between CNL and Purchaser, (iii) Purchaser has and will have no legal
recourse to CNL in respect of any claim or other matter whatsoever arising from
or in connection with the transactions by which it acquires any HdC Interests,
and (iv) Purchaser will direct and pursue any and all claims and assert any
rights whatsoever arising from such transactions solely against Sellers to the
extent permitted by this Agreement, and not against CNL.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as provided in and subject to the matters described in the Disclosure
Schedule, Sellers hereby represent and warrant to Purchaser as follows with
respect to the following matters (the "Article III Representations and
Warranties"):

3.1          Organization and Power. Each Seller is duly organized, validly
existing and in good standing under the laws of the state of its organization.
Each Seller has all requisite partnership or limited liability company

_________________________

(1)

This provision of the CNL Agreement provides that Purchaser is a third party
beneficiary of the right to sue CNL for specific performance in the case of
willful breach.

 

23

 


--------------------------------------------------------------------------------

power and authority, as the case may be, to enter into and perform its
obligations hereunder and under any document or instrument required to be
executed and delivered on behalf of such Seller hereunder.

3.2          Authorization and Execution. This Agreement and the other
agreements contemplated hereby have been duly authorized by all necessary action
on the part of each Seller, have been duly executed and delivered by each
Seller, in each case to the extent a party thereto, and constitutes the valid
and binding agreement of each Seller and is enforceable in accordance with its
terms against such Seller, subject to equitable principles and to applicable
bankruptcy, insolvency, fraudulent conveyance and other similar Laws generally
applicable to the rights of creditors. The persons executing this Agreement on
behalf of each Seller have the authority to do so.

 

3.3

Ownership of HdC Interests.

(a)           The HdC Interests have been duly authorized and validly issued,
and are fully paid and non-assessable (except, in the case of non-corporate
entities, to the extent otherwise provided under Delaware law). The HdC
Interests are 100% owned both legally and beneficially by each Seller or CNL (as
the case may be) as set forth on Schedule 2 hereto, in each case, free and clear
of any and all Liens (except the Existing Debt Liens and those which will be
covered by a Monetary Encumbrance Release at Closing), and are not subject to
any contract (other than this Agreement, the Existing Debt Liens, the Acquired
Entity Organizational Documents or a Monetary Title Encumbrance which will be
covered by a Monetary Encumbrance Release at Closing) under which any such Liens
(except those which will be covered by a Monetary Encumbrance Release at
Closing) could reasonably be expected to arise. Subject to the satisfaction of
all applicable conditions precedent to Closing hereunder set forth in
Section 6.2, there are no outstanding interests, securities, rights,
subscriptions, warrants, options, agreements, or contracts that give any Person
the right to purchase or otherwise receive or be issued all or any portion of
the HdC Interests other than (i) pursuant to a Monetary Title Encumbrance which
will be covered by a Monetary Encumbrance Release at Closing, (ii) this
Agreement, or (iii) the Acquired Entity Organizational Documents. Subject to and
conditioned upon the occurrence of the closing under the CNL Agreement on or
prior to the Closing Date, CNL has waived any right to purchase the HdC
Interests or otherwise exercise any rights under the HdC Parent Agreement in a
manner inconsistent with the consummation of the transactions contemplated by
the CNL Agreement and this Agreement.

(b)           The HdC Interests represent the type and amount of direct or
indirect percentage partnership, membership or stock interest in each Acquired
Entity set forth on Schedule 2 hereto. Subject to the satisfaction of all
applicable conditions precedent to Closing hereunder set forth in Section 6.2,
there are no outstanding interests, securities, rights, subscriptions, warrants,
options, agreements, or contracts that give any Person the right to purchase or
otherwise receive or be issued any legal or beneficial ownership in any Acquired
Entity, other than (i) pursuant to a Monetary Title Encumbrance which will be
covered by a Monetary Encumbrance Release at Closing, or (ii) this Agreement, or
(iii) the Acquired Entity Organizational Documents.

 

24

 


--------------------------------------------------------------------------------

 

3.4          Seller Non-Contravention. Subject to the satisfaction of all
conditions precedent to Closing hereunder set forth in Section 6.2, the
execution and delivery of, and the performance by each Seller of its obligations
under, this Agreement do not and will not contravene, or constitute a default
under, (i) its partnership agreement, limited liability company agreement or
other organizational documents, (ii) any material agreement (subject to
obtaining any required consents under the Ordinary Course Contracts), or
(iii) any judgment, injunction, order, decree or other material instrument to
which it is a party or otherwise binding upon it or result in the creation of
any Lien on any asset of such Seller. No consent or approval of any Person is
required for the execution, delivery and performance by any Seller of this
Agreement other than (x) approvals required pursuant to a Monetary Title
Encumbrance which will be covered by a Monetary Encumbrance Release at Closing;
and (y) such other consents as are required under Authorizations, Expansion
Entitlements, rules and regulations of liquor license authorities, and the
Ordinary Course Contracts.

3.5          Bankruptcy. No Seller is subject to any pending, or to the
knowledge of such Seller, threatened bankruptcy proceeding, receivership
proceeding or other insolvency, dissolution, reorganization or similar
proceeding.

3.6          Seller Is Not a "Foreign Person". No Seller is a "foreign person"
within the meaning of Section 1445 of the Code.

3.7.         Brokers. Other than Goldman, Sachs & Co., the fees and expenses of
which shall be paid as provided in Section 2.3, no Seller has retained any
broker for the transactions contemplated hereby for which Purchaser shall have
any responsibility.

Each of the representations and warranties contained in this Article III are
intended for the benefit of Purchaser and may be waived in whole or in part, in
writing, by Purchaser. Each of the representations and warranties contained in
this Article III shall be deemed made as of the Effective Date, and remade as of
the Closing Date to the extent provided in Section 8.2(d) , and any claim for
any breach of such representations and warranties shall survive Closing only as
provided in Article X. As used in this Article III, the term “Seller” or
“Sellers” includes CNL and its affiliates to the extent they own any of the HdC
Interests.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATIVE TO HdC AND THE HdC ENTITIES

Except as provided in and subject to the matters described in the Disclosure
Schedule, Sellers hereby represent and warrant to Purchaser as follows with
respect to the following matters (the "Article IV Representations and
Warranties"):

4.1          Organization and Power. Each Acquired Entity is duly organized,
validly existing and in good standing under the laws of the state of its
organization.

4.2          Personal Property. To Sellers' knowledge, all Personal Property is
(or prior to Closing will be) owned by an Acquired Entity, except for tangible
Personal Property leased pursuant to a Leased Property Agreement.

 

25

 


--------------------------------------------------------------------------------

 

4.3          Non-contravention. Except as set forth in Schedule 4.3 hereto, and
subject to the satisfaction of all conditions precedent to Closing hereunder
listed in Section 6.2, the execution and delivery of, and the performance by
Sellers of their obligations under, this Agreement do not and will not
contravene, or constitute a default under, (i) any organizational document of
any Acquired Entity, (ii) any material agreement (subject to obtaining any
required consents under Ordinary Course Contracts) to which any Acquired Entity
is a party, or (iii) any judgment, injunction, order, decree or other material
instrument to which any Acquired Entity is a party or otherwise binding upon any
Acquired Entity, or to the knowledge of Sellers, to which an Acquired Entity or
HdC is subject, or result in the creation of any Lien on any asset of HdC or the
equity interests of any Acquired Entity. No consent or approval of any Person is
required for the execution, delivery and performance by Sellers of this
Agreement other than (i) approvals required pursuant to a Monetary Title
Encumbrance which will be covered by a Monetary Encumbrance Release at Closing;
and (ii) such other consents as are required under Authorizations, Expansion
Entitlements, rules and regulations of liquor license authorities, and the
Ordinary Course Contracts.

4.4          Bankruptcy. No Acquired Entity is subject to any pending, or to the
knowledge of Sellers, threatened bankruptcy proceeding, receivership proceeding
or other insolvency, dissolution, reorganization or similar proceeding.

4.5          No Special Taxes. Except as set forth on Schedule 4.5 hereto, none
of the Acquired Entities has received any written notice of any proposed special
Taxes or assessments relating to HdC or any part thereof or any planned public
improvements that will result in a special Tax or assessment against HdC or any
portion thereof.

4.6          Compliance with Existing Laws. Neither Sellers nor any Acquired
Entity has received from any Governmental Authority written notice (i) of any
violation of any material provision of Applicable Laws with respect to the
ownership, operation, use, maintenance or condition of HdC which violation has
not been remedied, or (ii) that Owner, Operating Lessee or Manager lack any
permit, license, certificate or authority necessary for the present use and
occupancy of the Hotel which has not been obtained. The license(s) permitting
the sale and service of alcoholic beverages at the Hotel are in full force and
effect and are in the name of Manager.

4.7          Ordinary Course Contracts; Other Agreements. To Sellers' knowledge,
there are no (i) management, license, franchise, marketing or technical services
agreements, (ii) service, supply, maintenance, construction, capital improvement
or similar contracts, (iii) lease agreements for the lease of Personal Property
(whether a capital lease, operating lease, financing lease or similar
agreement), or (iv) lease, contract or agreement pertaining to facilities not
located at the Hotel but which are required and presently used for the operation
of the Hotel (including without limitation use agreements for parking or garage
contracts or leases), which in any such case will bind Purchaser or HdC (or
portion thereof) after the date of Closing, other than (A) the Ordinary Course
Contracts, the Development Agreement, the Collective Bargaining Agreement or the
Management Agreement in each case as delivered to Purchaser as Submission
Matters, or (B) Immaterial Contracts. Except as set forth on Schedule 4.7
hereto, none of the Acquired Entities has received written notice of any alleged
breach of, or intention by any of the parties to any of the Ordinary Course
Contracts (other

 

26

 


--------------------------------------------------------------------------------

than Immaterial Contracts) or the Development Agreement or the Collective
Bargaining Agreement to cancel the same, nor has any Acquired Entity canceled
any of same other than in the ordinary course of business. There exist no
written employment agreements with any employee of Manager other than "at will"
agreements.

4.8          Occupancy Agreements. Except as set forth on Schedule 4.8 hereto,
to Sellers' knowledge: (i) there are no leases, concessions or occupancy
agreements in effect with respect to the Real Property other than the Occupancy
Agreements made available for inspection by Purchaser as Submission Matters;
(ii) except as provided in the Occupancy Agreements, no tenant or concessionaire
is entitled to any rebates, allowances, free rent or rent abatement for any
period after the Closing of the transaction contemplated hereby, and no rent has
been prepaid thereunder for any period longer than one month in advance (other
than as security for the first or last month's rent); (iii) no Acquired Entity
has received written notice of any intention by any of the parties to any
Occupancy Agreement to cancel the same nor has any Acquired Entity canceled any
of same; (iv) to the extent that any of the Occupancy Agreements calls for
security, such security remains on deposit with Owner or Operating Lessee, and
has not been applied towards any payment due under said Occupancy Agreements;
(v) no party is in material default under any Occupancy Agreements; (vi) Owner
or Operating Lessee have performed in all material respects all obligations
required of it under all of the Occupancy Agreements and there remain no
unfulfilled obligations of Owner or Operating Lessee under any Occupancy
Agreements; and (vii) no tenant has given written notice to any Acquired Entity
of its intention to institute litigation or otherwise assert a claim or offset
with respect to any Occupancy Agreements.

4.9          Insurance. To Sellers' knowledge, all of the Insurance Policies are
valid and in full force and effect and no Acquired Entity has received any
written notice that any Acquired Entity or any other person has failed to comply
with any material requirements thereof which failure has not been remedied.

4.10        Condemnation Proceedings; Roadways. Except as set forth on Schedule
4.10 hereto, no Acquired Entity has received written notice of any condemnation
or eminent domain proceeding pending or threatened in writing against HdC or any
part thereof, nor of any written notice of any plan to close, relocate, widen,
repave or reconfigure any public or private street, alley, highway or other
roadway adjacent to HdC, or any turn lane, median break, curb cut or other
vehicular access point through which ingress or egress to or from HdC is gained
from any such roadway.

4.11        Actions or Proceedings. No Acquired Entity has received written
notice of any suit or proceeding pending or, to Sellers' knowledge, threatened
in any court, before any arbitrator, or before or by any Governmental Authority
which (i) in any manner raises any question affecting the validity or
enforceability of this Agreement or any other material agreement or instrument
to which any Acquired Entity is a party or by which it or HdC is bound and that
is or is to be used in connection with, or is contemplated by, this Agreement,
or (ii) would create a Lien on any HdC Interest or HdC, any part thereof or any
interest therein other than the Existing Debt Liens or which would not be
covered by a Monetary Encumbrance Release at Closing.

 

27

 


--------------------------------------------------------------------------------

 

4.12        No Commitments. Except as set forth on Schedule 4.12 hereto, to
Seller’s knowledge, no material commitments have been made by any Acquired
Entity to any Governmental Authority, utility company, school board, church or
other religious body, or any homeowners' association or any other organization,
group or individual, relating to HdC which would impose any obligation upon
Purchaser or any of the Acquired Entities to make any contribution or dedication
of money or land or to construct, install or maintain any improvements of a
public or private nature on or off of the Real Property.

4.13        Financial Statements. The Financial Statements present fairly the
financial position of the Acquired Entities which own and control HdC, as of the
date thereof, and the results of operations and cash flows of HdC for the
periods set forth therein in all material respects. To the extent not reflected
in the Financial Statements and other than a general partner's or member's
liability for the liabilities of a partnership or limited liability company,
respectively, the Acquired Entities (other than Owner, Operating Lessee,
Manager, and North Beach Developer) have no assets or liabilities other than (i)
equity interests or management interests in a Subsidiary Entity, Owner or
Operating Lessee, and (ii) the Existing Debt and liabilities pursuant to a
Monetary Title Encumbrance which will be released or discharged as Closing. As
of the date hereof the outstanding principal balance of the Existing Debt is
$400,000,000 (as to the existing mortgage and mezzanine loans made by German
American Capital Corporation) and $0 (as to the existing revolving loan). As of
the date hereof, there are two outstanding letters of credit under the existing
revolving loan in the face amount of $1,274,600 and $1,028,000, respectively.

4.14        Special Purpose Entities. Since its formation, each Acquired Entity
(i) has not owned, managed or leased any asset or property other than a direct
or indirect interest in HdC and incidental personal property necessary for the
direct or indirect ownership, lease, management and operation of HdC, (ii) has
not engaged in any business other than the direct or indirect ownership, lease,
development, management and operation of HdC, and (iii) has no existing
liabilities except those arising from or through the direct or indirect
ownership, lease, management or operation of HdC and the Existing Debt.

4.15        Expansion Entitlements. There are no lawsuits or other actions filed
and served upon any Acquired Entity, or to Sellers' knowledge, otherwise pending
or threatened, and no Acquired Entity is otherwise party to any current lawsuit
or other action, to revoke, invalidate or modify the Expansion Entitlements. To
Sellers' knowledge, the Expansion Entitlements do not require the ownership,
possession or right of use of any real property (other than public streets and
rights of way) that is not included within the Real Property, except as
specifically provided in the Expansion Entitlements, in any ordinances or
resolutions approving the Expansion Entitlements or in any Applicable Laws
referenced in the Expansion Entitlements.

4.16        Environmental. To Sellers' knowledge, no Acquired Entity has
received written notice from any Governmental Authority (i) of any pending
proceeding or investigation concerning any alleged or suspected violation of
Applicable Laws regarding the use, storage, transportation, release or disposal
of Hazardous Materials ("Environmental Laws") or (ii) of any alleged violation
of Environmental Laws at HdC that remains uncured. To Sellers' knowledge, no
Acquired Entity has used, stored, disposed or released any Hazardous Materials
at or about HdC in violation of any Environmental Laws nor, to Sellers'
knowledge,

 

28

 


--------------------------------------------------------------------------------

has any use, storage, disposal or release of Hazardous Materials occurred at or
about HdC in violation of any Environmental Laws during the period of Owner's
ownership. No Acquired Entity has installed, nor are there currently in use at
the HdC, any underground storage tanks.

4.17        Memberships. There are no agreements under which any Person has
membership rights with respect to the use of any facilities at HdC for greater
than one (1) year or which require any refund of membership deposits, except for
any express or implied rights created by Applicable Laws.

4.18        HdC Marks. Schedule 4.18 hereto sets forth each registered HdC Mark
and the owner thereof. No Acquired Entity has entered into or assumed, and to
HdC Parent's knowledge there does not exist, (i) any license or other agreement
under which any Acquired Entity holds or uses, or authorizes any other Person to
use, any of the HdC Marks or (ii) any Lien with respect to any of the HdC Marks,
other than the Existing Debt Liens and any Monetary Title Encumbrance which will
be released or discharged at Closing. To Sellers' knowledge, no Acquired Entity
has received any written notice that the Acquired Entities' use of the HdC Marks
infringes or misappropriates the rights of any other Person.

 

4.19

Tax Matters.

(a)           Except as set forth on Schedule 4.19, (i) each Acquired Entity
which is not a corporation qualifies, and has qualified during its entire
existence, as a partnership for federal income tax purposes, and not as a
corporation, or an association taxable as a corporation; (ii) each Acquired
Entity has filed within the time and in the manner prescribed by law all
federal, state and local Tax Returns and reports, required to be filed by it
under the Laws of the United States and of each state or other jurisdiction in
which such Acquired Entity conducts business activities requiring the filing of
Tax Returns or reports; (iii) all Tax Returns filed by such Acquired Entity are
true and correct in all material respects; (iv) no Acquired Entity is delinquent
in the payment of any Tax, assessment, or governmental charge or deposit and has
no Tax deficiency or claim outstanding, assessed, or threatened in writing
against it; (v) the accruals and reserves for unpaid Taxes on the books and
records of each Acquired Entity as of the Closing Date are sufficient in all
material respects for the payment of all unpaid federal state and local Taxes of
such Acquired Entity accrued for or applicable to all periods ended on or before
the Closing Date (without giving effect to the closing of the transactions
contemplated hereby or the Transaction Documents); (vi) the KSL Tax Reserve is a
reasonable estimate of the amount necessary to pay the income Tax liabilities of
KSL DC Corporation for all taxable periods up to and through the Closing Date
(but without giving effect to the closing of the transactions contemplated
hereby or by the Transaction Documents), with a so-called “closing-of-the-books”
methodology with respect to that portion of the 2005 taxable period of KSL DC
Corporation attributable to the period through the Closing Date (without giving
effect to the closing of the transactions contemplated hereby or the Transaction
Documents), (vii) there are no Tax Liens outstanding against any Acquired Entity
or any of their respective assets; and (viii) the federal, state, and local Tax
Returns of such Acquired Entity have not been audited, nor has such entity
received, as of the Effective Date, any notice of any federal, state, or local
audit.

 

29

 


--------------------------------------------------------------------------------

 

(b)           No Acquired Entity other than CNL Hotel Del Tenant Corp. or KSL DC
Corporation has been or has elected (or will elect prior to the Closing) to be
treated as an association taxable as a corporation for federal income tax
purposes under Treasury Regulations Section 301.7701-3.

4.20        Submission Matters. The Category 1 Submission Matters have been
delivered or made available to Purchaser in accordance with the requirements of
Section 2.6(b) in all material respects, and, to the knowledge of Sellers, are
true, correct and complete in all material respects, and to the knowledge of
Sellers, there are no other Category 1 Submission Matters that have not been
delivered to Purchaser, and to the knowledge of Sellers, the Category 2
Submission Matters have been delivered to Purchaser in accordance with the
requirements of Section 2.6(b) in all material respects, in all cases other than
(i) those agreements which will not bind Purchaser, any Acquired Entity or HdC
(or portion thereof) after Closing, or (ii) Immaterial Contracts. True, correct
and complete copies of the Collective Bargaining Agreement and the Acquired
Entity Organizational Documents have heretofore been made available to Purchaser
in accordance with the requirements of Section 2.6.

 

4.21

Labor; ERISA.

(a)           Schedule 4.21 hereto identifies each Benefit Plan covering Hotel
Employees. To HdC Parent's knowledge, no such Benefit Plan is the subject of any
investigation, audit or other such adverse action by the Internal Revenue
Service, the United States Department of Labor or the Pension Benefit Guaranty
Corporation, nor is there any basis for any such adverse action.

(b)           Except for and as disclosed in the Collective Bargaining
Agreement, none of the Hotel Employees are covered by a collective bargaining
agreement or within any bargaining unit certified under the National Labor
Relations Act or any similar state Law. To HdC Parent's knowledge, no work
stoppage on the part of any Hotel Employees is being threatened. Except to the
extent the following reasonably would not be expected to have a material adverse
effect on the business of the Hotel, no Acquired Entity has received written
notice of any pending charge of unfair labor practices. None of the Hotel
Employees is covered by a written employment agreement other than the Collective
Bargaining Agreement.

(c)           Except as set forth on Schedule 4.21 hereto or in the Collective
Bargaining Agreement, no Acquired Entity is obligated to make contributions on
behalf of any Hotel Employee to a Multiemployer Plan.

(d)           Except for Manager, none of the Acquired Entities has any
employees. All of the Hotel Employees are the employees of Manager.

4.22.      Brokers. Other than Goldman, Sachs & Co., the fees and expenses of
which shall be paid as provided in Section 2.3, no Acquired Entity has retained
any broker for the transactions contemplated hereby for which Purchaser shall
have any responsibility.

4.23        No Options. There are no outstanding agreements (written or oral)
agreeing to sell or granting an option or right of first refusal to purchase the
Hotel, the HdC Interests or

 

30

 


--------------------------------------------------------------------------------

interests in any of the Acquired Entities, except for such agreements, if any,
which have been or will be waived pursuant to the terms hereof.

Each of the representations and warranties contained in this Article IV are
intended for the benefit of Purchaser and may be waived in whole or in part, in
writing, by Purchaser. Each of the representations and warranties contained in
this Article IV shall be deemed made as of the Effective Date, and remade as of
the Closing Date to the extent provided in Section 8.2(d) , and any claim for
any breach of such representations and warranties shall survive Closing only as
provided in Article X.

The term "to the knowledge of Sellers" or similar phrase as used in Article III
and this Article IV, shall mean the then actual knowledge of Eric Resnick, Scott
Dalecio and Todd Shallan, none of whom shall have any duty of investigation or
inquiry.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

To induce Sellers and HdC Parent to enter into this Agreement and to consummate
the transactions contemplated hereby, Purchaser represents and warrants to
Sellers and HdC Parent on the Effective Date, as follows:

5.1          Organization and Power. Purchaser is duly organized, validly
existing and in good standing under the laws of the state of its organization
and has all requisite power and authority to enter into and perform its
obligations under this Agreement and any document or instrument required to be
executed and delivered on behalf of Purchaser hereunder.

5.2          Authorization and Execution. This Agreement and the other
agreements contemplated hereby have been duly authorized by all necessary action
on the part of Purchaser, has been duly executed and delivered by Purchaser,
constitutes the valid and binding agreements of Purchaser and are enforceable
against Purchaser in accordance with their terms, subject to equitable
principles and to applicable bankruptcy, insolvency, fraudulent conveyance and
other similar laws generally applicable to the rights of creditors. The person
executing this Agreement on behalf of Purchaser has the authority to do so.

5.3          Non-contravention. The execution and delivery of this Agreement and
the other agreements contemplated hereby and the performance by Purchaser of its
obligations hereunder do not and will not contravene, or constitute a default
under, any provisions of Applicable Law, Purchaser's organizational documents,
or any agreement, judgment, injunction, order, decree or other instrument
binding upon Purchaser or result in the creation of any Lien on any asset of
Purchaser.

5.4          Litigation. There is no action, suit or proceeding, pending or
known to be threatened, against or affecting Purchaser in any court or before
any arbitrator or before any Governmental Authority which (i) in any manner
raises any question affecting the validity or enforceability of this Agreement
or any other agreement or instrument to which Purchaser is a party or by which
it is bound and that is to be used in connection with, or is contemplated by,
this Agreement, (ii) would materially and adversely affect the business,
financial position or

 

31

 


--------------------------------------------------------------------------------

results of operations of Purchaser, or (iii) would materially and adversely
affect the ability of Purchaser to perform its obligations hereunder, or under
any document to be delivered pursuant hereto.

5.5          Financing. Purchaser shall have at the Closing sufficient funds to
permit Purchaser to consummate the transactions contemplated by this Agreement.
The parties acknowledge and agree that it shall not be a condition to the
obligations of Purchaser to consummate the transactions contemplated hereby that
Purchaser have sufficient funds for payment of the HdC Interest Purchase Price
and any Closing or post-Closing adjustments thereto.

5.6          Investment. Purchaser is acquiring the Transferred HdC Interests
for investment purposes and not with a view towards distribution in violation of
applicable securities laws.

5.7          Brokers. Purchaser has not retained any broker in connection with
the transactions contemplated hereby for which any Seller shall have any
responsibility following Closing.

5.8          LIMITATION ON SELLERS' REPRESENTATIONS AND WARRANTIES. PURCHASER
HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS EXAMINED AND INVESTIGATED TO ITS FULL
SATISFACTION ALL FACTS, CIRCUMSTANCES AND MATTERS RELATING TO THE HdC INTERESTS,
HdC AND THE ACQUIRED ENTITIES. PURCHASER EXPRESSLY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN ARTICLES III AND IV, PURCHASER IS NOT RELYING
ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR
WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, FROM ANY SELLER, ACQUIRED
ENTITY, NOR ANY PARTNER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE, ATTORNEY OR AGENT
THEREOF, AS TO ANY MATTER, CONCERNING THE HdC INTERESTS, HdC AND THE ACQUIRED
ENTITIES, OR SET FORTH, CONTAINED OR ADDRESSED IN THE SUBMISSION MATTERS AND/OR
THE DISCLOSURE SCHEDULE (INCLUDING, EXCEPT AS PROVIDED IN SECTION 4.21, THE
COMPLETENESS THEREOF), INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE,
HABITABILITY, MERCHANTABILITY, USE, OPERATION, VALUE, MARKETABILITY, ADEQUACY OR
PHYSICAL CONDITION OF HdC OR ANY ASPECT OR PORTION THEREOF, INCLUDING STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS,
FACILITIES AND APPLIANCES, SOILS, GEOLOGY, SEISMIC AND GROUNDWATER, OR WHETHER
HdC LIES WITHIN A SPECIAL FLOOD HAZARD AREA, AN AREA OF POTENTIAL FLOODING, A
VERY HIGH FIRE HAZARD SEVERITY ZONE, A WILDLAND FIRE AREA, AN EARTHQUAKE FAULT
ZONE OR A SEISMIC HAZARD ZONE, AND/OR WHETHER AND TO WHAT EXTENT ANY OF SUCH
RISKS OR ANY OTHER RISKS OR LOSSES RESULTING THEREFROM ARE OR MAY CONTINUE TO BE
INSURABLE, (II) THE DIMENSIONS OR LOT SIZE OF THE REAL PROPERTY OR THE SQUARE
FOOTAGE OF THE IMPROVEMENTS THEREON OR OF ANY TENANT

 

32

 


--------------------------------------------------------------------------------

SPACE THEREIN, (III) THE DEVELOPMENT OR INCOME POTENTIAL, OR RIGHTS OF OR
RELATING TO, HdC, OR HdC's USE, HABITABILITY, MERCHANTABILITY, OR FITNESS, OR
THE SUITABILITY, VALUE OR ADEQUACY OF HdC FOR ANY PARTICULAR PURPOSE, (IV) THE
ZONING, HISTORICAL LANDMARK OR OTHER LEGAL STATUS OF HdC OR ANY OTHER PUBLIC OR
PRIVATE RESTRICTIONS ON THE USE OF HdC, (V) THE COMPLIANCE OF HdC OR ITS
OPERATION WITH ANY APPLICABLE LAWS OR RESTRICTIONS OR OF ANY OTHER PERSON, (VI)
THE ABILITY OF PURCHASER TO OBTAIN ANY NECESSARY CONSENTS OR APPROVALS FROM ANY
GOVERNMENTAL AUTHORITIES FOR PURCHASER'S INTENDED USE OR DEVELOPMENT OF HdC,
(VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS ON, IN, UNDER, ABOVE OR
ABOUT HdC OR ANY ADJOINING OR NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY
LABOR AND MATERIALS USED IN ANY PORTION OF HdC, (IX) THE CONDITION OF TITLE TO
HdC, (X) THE ORDINARY COURSE CONTRACTS, THE DEVELOPMENT AGREEMENT, THE
COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER AGREEMENTS AFFECTING HdC OR THE
INTENTIONS OF ANY PARTY WITH RESPECT TO THE NEGOTIATION AND/OR EXECUTION OF ANY
LEASE OR CONTRACT WITH RESPECT TO HdC, OR (XI) THE ECONOMICS OF, OR THE INCOME
AND EXPENSES, REVENUE OR EXPENSE PROJECTIONS OR OTHER FINANCIAL MATTERS,
RELATING TO, THE OPERATION OF THE OWNERSHIP OF HdC OR ANY PORTION THEREOF.

ANY REPORTS, REPAIRS OR WORK REQUIRED BY PURCHASER ARE THE SOLE RESPONSIBILITY
OF PURCHASER. PURCHASER AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, THERE
IS NO OBLIGATION ON THE PART OF ANY SELLER OR ACQUIRED ENTITY TO MAKE ANY
CHANGES, ALTERATIONS OR REPAIRS TO HdC OR TO CURE ANY VIOLATIONS OF APPLICABLE
LAW OR TO COMPLY WITH THE REQUIREMENTS OF ANY INSURER.

5.9         RELEASE. AS A MATERIAL PART OF THE CONSIDERATION TO SELLERS FOR THE
SALE OF THE TRANSFERRED HdC INTERESTS HEREUNDER, EXCEPT FOR A SURVIVING CLAIM
MADE UNDER ARTICLE X, PURCHASER HEREBY WAIVES AND RELINQUISHES, AND RELEASES
SELLERS AND EACH OF SELLERS' PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS AND AGENTS (COLLECTIVELY, "SELLER RELEASEES") FROM, ANY AND ALL CLAIMS
AND REMEDIES (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF RESCISSION) AGAINST
SELLER RELEASEES, OR ANY OF THEM, BASED DIRECTLY OR INDIRECTLY ON (I) ANY PAST,
PRESENT OR FUTURE CONDITION OF HdC, INCLUDING, WITHOUT LIMITATION, THE RELEASE
OR PRESENCE OF ANY HAZARDOUS MATERIALS OR (II) ANY MISREPRESENTATION, OR FAILURE
TO DISCLOSE TO PURCHASER ANY INFORMATION, REGARDING HdC (INCLUDING, WITHOUT
LIMITATION, ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL CONDITION OF WHICH SELLERS
SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION REASONABLY COULD HAVE BEEN
DISCOVERED BY PURCHASER THROUGH AN INSPECTION OF HdC OR THE REAL PROPERTY
RECORDS). PURCHASER UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY
AS WELL AS "COMMON LAW" AND EQUITABLE RIGHTS

 

33

 


--------------------------------------------------------------------------------

AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH PURCHASER MAY BE
CURRENTLY UNAWARE OR UNABLE TO DISCOVER. PURCHASER ACKNOWLEDGES THAT THE
FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION TO SELLERS IN ENTERING
INTO THIS AGREEMENT, THAT PURCHASER'S COUNSEL HAS ADVISED PURCHASER OF THE
POSSIBLE LEGAL CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE AND THAT PURCHASER
HAS TAKEN INTO ACCOUNT, IN AGREEING TO PURCHASE THE HdC INTERESTS FOR THE
PURCHASE PRICE SPECIFIED HEREIN, SELLERS' DISCLAIMER OF ANY WARRANTIES AND
REPRESENTATIONS REGARDING THE HdC INTERESTS, HdC AND THE ACQUIRED ENTITIES OTHER
THAN THOSE EXPRESSLY SET FORTH HEREIN.

PURCHASER FURTHER AGREES AND ACKNOWLEDGES THAT, IN GIVING THE FOREGOING WAIVER
AND RELEASE, IT HAS WITH ITS LEGAL COUNSEL, CONSIDERED ANY STATUTE OR OTHER LAW
THAT MIGHT APPLY TO AND LIMIT THE EFFECT OF PURCHASER'S WAIVER AND RELEASE
HEREIN AND HEREBY KNOWINGLY WAIVES THE BENEFITS OF ANY SUCH LAW INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE DEBTOR."

 

                                                                           

Purchaser's Initials

                                                                             

Sellers' Initials

 

ARTICLE VI

CONDITIONS PRECEDENT

6.1          As to Purchaser's Obligations. The obligation of Purchaser to
consummate the transactions contemplated hereunder at Closing is subject to the
satisfaction of the following conditions precedent (unless the failure to
satisfy such condition is caused by the default of Purchaser under this
Agreement):

(a)           Sellers' Deliveries. Each Seller shall have delivered to Escrow
Agent all of the documents required of such Seller pursuant to Section 8.2 and
8.4 on or before the dates required in Section 8.2 and 8.4.

(b)           Representations, Warranties and Covenants; Obligations of Sellers.
The representations and warranties made in this Agreement by Sellers shall be
true and correct in all material respects, in each case as of the Effective Date
and as of the Closing Date to the

 

34

 


--------------------------------------------------------------------------------

extent provided in Section 8.2(d) (unless by their terms they relate to an
earlier date, in which case such representations shall be true and correct in
all material respects as of such earlier date); and HdC Parent and Sellers shall
have performed in all material respects all of their respective covenants and
other obligations under this Agreement.

(c)           Title Policy. The Title Company shall have unconditionally
committed in writing to issue to Owner, the Title Policy for HdC subject only to
the Permitted Exceptions, subject to the payment of premiums therefor.

(d)         Resignations. Purchaser shall have received the written resignation
of all of the directors, managers and officers of the Acquired Entities,
effective as of the Closing Date.

(e)           Replacement Debt. The Replacement Debt shall have been obtained by
the applicable Acquired Entities immediately prior to or concurrently with the
Closing on substantially the same or better terms and conditions set forth in
the Replacement Debt Commitment and the proceeds thereof shall have been
(i) applied to the repayment of the Existing Debt and release of the Existing
Debt Liens as provided in Section 2.1, and (ii) distributed as provided in
Section 2.1; provided, however, that Purchaser shall be deemed to have waived
the condition set forth in this Section 6.2 (e) if Purchaser fails, in any
material respect, to perform its obligations under Section 7.8 (it being
understood, however, that Purchaser's obligations under Section 7.8 are not a
guarantee that the Replacement Debt will close on the Closing Date).

Each of the conditions contained in this Section are intended for the benefit of
Purchaser and may be waived in whole or in part, in writing, by Purchaser or by
Purchaser Closing the transactions contemplated by this Agreement. The exclusive
rights and remedies of Purchaser resulting from a failure of any condition
contained in this Section 6.1 are set forth in Section 6.4.

6.2          As to Sellers' Obligations. The obligation of each Seller to
consummate the transactions contemplated hereunder at Closing is subject to the
satisfaction of the following conditions precedent (unless the failure to
satisfy such condition is caused by the default of Sellers under this
Agreement):

(a)           Purchaser's Deliveries. Purchaser shall have delivered to Escrow
Agent the Purchase Price and all of the documents required of Purchaser pursuant
to Section 8.3 and 8.4 on or before the dates required in Section 8.3 and 8.4.

(b)           Representations, Warranties and Covenants; Obligations of
Purchaser. The representations and warranties by Purchaser made in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if then made; and Purchaser shall have performed in all material
respects all of its covenants and other obligations under this Agreement.

(c)           Replacement Debt. The Replacement Debt shall have been obtained by
the applicable Acquired Entities immediately prior to or concurrently with the
Closing on substantially the same or better terms and conditions set forth in
the Replacement Debt

 

35

 


--------------------------------------------------------------------------------

Commitment and the proceeds thereof shall have been (i) applied to repayment of
the Existing Debt and release of the Existing Debt Liens as provided in Section
2.1, and (ii) distributed as provided in Section 2.1.

(d)           CNL Agreement. Closing under the CNL Agreement with respect to
those HdC Interests being purchased from CNL by Sellers (or Purchaser, as
provided in Section 2.8) shall have occurred simultaneously with the Closing
hereunder.

Each of the conditions contained in this Section are intended for the benefit of
Sellers may be waived in whole or in part, in writing, by Sellers, or by Sellers
Closing the transactions contemplated by this Agreement. The exclusive rights
and remedies of Sellers resulting from a failure of any condition contained in
this Section 6.2 are set forth in Section 6.4.

6.3          Efforts of the Parties. The parties hereto hereby agree to use
commercially reasonable good faith efforts to cause each of the conditions
precedent to the obligations of the parties to be fully satisfied, performed and
discharged, on and as of the Closing Date (to the extent within such party's
control or ability to influence).

 

6.4

Failure of Conditions.

(a)           If the conditions set forth in Sections 6.1(c) or (e) cannot or
will not be satisfied at or prior to the Closing Date (unless the failure to
satisfy any such conditions is caused by the default of Purchaser under this
Agreement), and, if curable, Sellers are unable to cure any such matter or
satisfy such condition within fifteen (15) days after written notice thereof
from Purchaser (which fifteen (15) day period shall, if necessary, automatically
extend the Closing Date to the expiration of such fifteen (15) day period), then
Purchaser may elect by written notice delivered to Sellers to terminate this
Agreement, in which event (i) the parties shall retain their rights to enforce
the Inspection Agreement, the Confidentiality Agreement and the provisions of
Section 8.6 which expressly survive a termination of this Agreement, (ii) the
Deposit shall be returned to Purchaser, and (iii) all other rights and
obligations of the parties hereunder (except those referenced in clause (i))
shall terminate immediately. Notwithstanding the foregoing, in the event that
the condition set forth in Section 6.2(d) has not been satisfied by the Closing
Date, and if Purchaser has the right to commence an action for specific
performance under the CNL Agreement and elects to commence such an action in the
name of Sellers and Purchaser, Purchaser shall have the right to adjourn the
Closing Date until such date as a closing is mandated by court order. The costs
of such litigation shall be borne 55% by Sellers and 45% by Purchaser, payable
monthly. If Sellers and Purchaser do not prevail in such litigation, then upon
the earlier to occur of (x) the issuance of a final non-appealable decision
denying the plaintiffs specific performance or (y) the decision by Purchaser not
to pursue the litigation any further, either Sellers or Purchaser may elect to
terminate this Agreement as provided above. If the conditions set forth in
Sections 6.1 (a), (b) or (d) cannot or will not be satisfied on or prior to the
Closing Date (unless the failure to satisfy such condition is caused by the
default of Purchaser or its Affiliates under this Agreement), the provisions of
Section 10.1 shall govern.

(b)           If the conditions set forth in Section 6.2(c) or (d) cannot or
will not be satisfied at or prior to the Closing Date (unless the failure to
satisfy such condition is caused

 

36

 


--------------------------------------------------------------------------------

by the default of Sellers under this Agreement), and, if curable, Purchaser is
unable to cure any such matter or satisfy such condition within fifteen (15)
days after written notice thereof from Sellers (which fifteen (15) day period
shall, if necessary, automatically extend the Closing Date to the expiration of
such fifteen (15) day period), then Sellers may elect by written notice
delivered to Purchaser to terminate this Agreement, in which event (i) the
parties shall retain their rights to enforce the Inspection Agreement, the
confidentiality Agreement and the provisions of Section 8.6 which expressly
survive a termination of this Agreement, (ii) the Deposit shall be returned to
Purchaser, and (iii) all other rights and obligations of the parties hereunder
(except those referenced in clause (i)) shall terminate immediately. If the
conditions set forth in Section 6.2(a) or (b) cannot or will not be satisfied on
or prior to the Closing Date (unless the failure to satisfy such condition is
caused by the default of Sellers or HdC under this Agreement), the provisions of
Section 10.2 shall govern.

6.5          Waiver by Purchaser. If Purchaser, with knowledge of (i) a default
in any of the covenants, agreements or obligations to be performed by any Seller
or HdC Parent under this Agreement and/or (ii) any breach of or inaccuracy in
any representation or warranty of any Seller or HdC Parent made in this
Agreement, nonetheless elects to proceed to Closing, then, upon the consummation
of the Closing and notwithstanding anything contained herein to the contrary,
Purchaser shall be deemed to have waived any such default and/or breach or
inaccuracy and shall have no claim against any Seller or HdC Parent with respect
thereto, except as may be expressly provided in Article X below.

ARTICLE VII

COVENANTS OF SELLERS AND PURCHASER

Sellers shall comply with their respective covenants set forth below; and
Purchaser shall comply with the covenants of Purchaser set forth below.

7.1          Intercompany Debt. Each Seller covenants that at Closing there
shall be no Intercompany Debt owed by any Acquired Entity to CNL, either Seller
or any of their respective Affiliates (other than an Acquired Entity). The
Management Agreement be terminated effective as of the Closing Date.

7.2          Ordinary Course Contracts; Other Agreements. Sellers shall cause
each Acquired Entity to refrain from canceling, modifying or entering into any
new Ordinary Course Contracts, except as required in Owner's, Operating
Lessee's, or North Beach Developer's good faith judgment by the terms thereof,
unless (a) any such new agreement or modification will not bind Purchaser, an
Acquired Entity or HdC after the date of Closing (other than as contemplated by
the North Beach Loan), or (b) any cancellation of any Ordinary Course Contract
is the result of a default or failure to perform adequately by the other party
thereto, or (c) any such new agreement would constitute an Immaterial Contract,
or any such modification is made to an Immaterial Contract and after giving
effect to such modification such agreement will continue to constitute an
Immaterial Contract, or (d) Sellers have obtained Purchaser's prior written
consent to such cancellation, new agreement or modification, which consent shall
not be unreasonably withheld or delayed and shall be deemed given if, within
five (5) Business Days following Purchaser's receipt of Sellers' request,
Purchaser fails to provide Owner with a reasonably detailed written description
of the reason Purchaser

 

37

 


--------------------------------------------------------------------------------

withholds its consent and/or a statement of those changes (if applicable),
which, if made, would cause Purchaser to grant its consent (the "Approval
Standard"). Sellers shall cause each Acquired Entity to refrain from canceling
or materially modifying the Development Agreement or the Collective Bargaining
Agreement except as required by Applicable Law.

 

7.3

North Beach and Spa and Beachclub Projects.

(a)           Purchaser acknowledges and agrees that the North Beach Project and
the Spa and Beachclub Project are currently under construction at HdC. Sellers
agree that prior to entering into the construction contract for each such
project (which contract shall be a "guaranteed maximum" contract"), architect's
agreement, a commitment for the North Beach Loan, the North Beach Loan
Documents, the North Beach Condo Hotel Documents or any other agreement which
would involve a sum in excess of $100,000, or modifying the North Beach Plan and
Budget in such a manner as would require the consent of North Beach Developer
under the Development Management Agreement (if effective), such contract or
proposed modification shall be submitted to Purchaser for its approval. Such
approval shall not be unreasonably withheld or delayed. Purchaser shall have
five (5) Business Days to approve any such document or proposed modification. To
the extent Purchaser does not respond during such five (5) Business Day period,
Purchaser shall be deemed to have approved such document or proposed
modification, and such document or Proposed Modification shall be deemed to have
been disclosed to Purchaser in accordance with this Agreement. To the extent
Purchaser does not approve any such document or Proposed Modification during the
timeframe provided, Purchaser and Sellers' Representative shall negotiate in
good faith any revisions requested by Purchaser. Purchaser acknowledges that it
shall review the plans and specifications and budgets for these developments
prior to the Termination Time and it shall not object to such plans and
specifications following the Termination Time.

(b)           Purchaser hereby designates Paula Maggio as the person to receive
any documents to be reviewed in accordance with the terms of this Section 7.3
notwithstanding anything else contained in this Agreement to the contrary.

(c)           All pre-Closing sales and marketing activities with respect to the
North Beach Project shall comply in all material respects with all Applicable
Laws.

7.4          Insurance. Sellers shall exercise commercially reasonable efforts
to cause the Acquired Entities to pay all premiums on, and not cancel or
voluntarily allow to expire, any of the Acquired Entities' Insurance Policies
unless such policy is replaced, without any lapse of coverage, by another policy
or policies providing coverage (but only to the extent deemed commercially
reasonable by the Acquired Entities in good faith) at least as extensive as the
policy or policies being replaced.

7.5          Operation of HdC Prior to Closing. Sellers covenant and agree with
Purchaser that, to the extent Sellers are legally entitled to do so, between the
Effective Date and the Closing Date:

 

38

 


--------------------------------------------------------------------------------

 

(a)           Subject to the restrictions contained herein, as well as seasonal
differences and events beyond Owner's and Operating Lessee's reasonable control:
Sellers shall cause Owner and Operating Lessee, and shall use commercially
reasonable efforts in good faith to cause Manager (to the extent such matters
are within the scope of Manager's duties under the Management Agreement), to
operate and maintain, the Hotel in substantially the same manner in which it
operated and maintained the Hotel prior to the Effective Date and to continue to
make capital improvements to the Hotel in the ordinary course consistent with
past practices of Owner and Operating Lessee. Sellers shall cause Owner and
Operating Lessee to conduct no business other than the ownership, lease,
management and operation of the Hotel; and Sellers shall cause each Acquired
Entity (other than Owner, Operating Lessee, and Manager) to not conduct any
business whatsoever which would cause a violation of Section 4.14.

(b)           Subject to seasonal differences and events beyond Owner's and
Operating Lessee's reasonable control: Sellers shall cause Owner and Operating
Lessee to continue to take, and shall use commercially reasonable efforts in
good faith to cause Manager (to the extent such matters are within the scope of
Manager's duties under the Management Agreement) to continue to take, guest room
reservations and to book functions and meetings and otherwise to promote the
business of the Hotel in generally the same manner as it did prior to the
Effective Date; and to cause all Advance Bookings to be booked at rates, prices
and charges customarily charged by Owner or Operating Lessee or Manager, as
applicable, for such purposes in the ordinary course of business of the Hotel
consistent with past practices of Owner and Operating Lessee.

(c)           Subject to the respective rights of Owner (or Operating Lessee)
and Manager under the Management Agreement, Sellers shall cause Owner and
Operating Lessee to refrain, and shall use commercially reasonable efforts in
good faith to cause Manager to refrain, from removing or causing or permitting
to be removed from the Hotel any part or portion of the Improvements or the
Personal Property owned by Owner or Operating Lessee, as applicable, other than
in the normal course of business consistent with past practices, without the
prior written consent of Purchaser, which consent shall be subject to the
Approval Standard, unless the same is no longer needed or useful or the same is
replaced, prior to Closing, with similar items of at least equal suitability,
quality and value, free and clear of any Liens, except the Existing Debt Liens
and Monetary Title Encumbrances to be released at Closing.

(d)           Sellers shall not permit any Acquired Entity to acquire or agree
to acquire, any material assets, in each case except in the ordinary course of
business consistent with past practice of Owner and Operating Lessee or as
contemplated by the North Beach Plan and Budget.

(e)           Sellers shall cause HdC Parent shall not enter into any employment
agreements or amend any such agreements, except (i) as required to comply with
changes in Applicable Law or (ii) in the ordinary course of business consistent
with past practice.

(f)            Except as provided in this Section 7.5(f), Sellers shall not
permit any Acquired Entity to take any action with respect to, or make any
material change in its

 

39

 


--------------------------------------------------------------------------------

accounting or Tax policies or procedures, except as may be required by changes
in GAAP consistently applied upon the advice of its independent accountants.
Notwithstanding the foregoing, for the year that includes the Closing Date
Sellers shall cause HdC Parent to make an effective and valid election under
Code Section 754.

(g)           Sellers shall not permit any Acquired Entity to make or revoke any
Tax election or settle or compromise any Tax liability, or amend any Tax Return.

(h)           Prior to the Closing, Sellers shall cause the Manager to promptly
deliver to Purchaser copies of all reports generated by the Manager on a
periodic basis showing the revenue and expenses of the Hotel and all departments
thereof, together with such periodic information with respect to room
reservations and other bookings, as is customarily kept or received internally.

(i)             Sellers shall promptly advise Purchaser of any Action concerning
or affecting the Hotel, the HdC Interests and/or the Acquired Entities of which
they obtain knowledge after the Effective Date, if such Action could reasonably
be expected to have a Material Adverse Effect.

(j)            Sellers shall not permit any further sums to be drawn down on the
existing revolving loan prior to the Closing other than for working capital
purposes. In no event shall Sellers permit draws under the existing revolving
loan prior to Closing for the purpose of making distributions to Sellers.

 

7.6

HdC Interests.

(a)           Except as provided in Section 7.16, or to the extent necessary to
accomplish the contribution of real property for the North Beach Project or as
expressly contemplated by the Restated HdC Parent Agreement, Sellers shall not
permit (i) any amendment or change to the organizational documents of any
Acquired Entity or (ii) permit any such Acquired Entity to issue any equity
interests of any kind or transfer any equity interests in any manner whatsoever,
or any transfer or encumbrance of any HdC Interest owned by KSL or KSL
Management.

(b)           Immediately after the Closing, the HdC Interests shall be owned as
set forth on Schedule 3.3. Between the Effective Date and the Closing Date, the
parties shall negotiate in good faith any reasonable changes proposed to the
post-Closing ownership structure by any party provided such changes do not
result in any adverse Tax, financial or legal consequences to any other party or
otherwise change the management, control and liquidity provisions contemplated
by the Transaction Documents.

(c)           Immediately after the Closing, if the North Beach Property has
been previously transferred to the North Beach Developer, the interests in the
North Beach Developer shall be owned as set forth on Schedule 3.3. Between the
Effective Date and the Closing Date, the parties shall negotiate in good faith
any reasonable changes proposed to the post-Closing ownership structure by any
party provided such changes do not result in any adverse Tax, financial or legal
consequences to any other party or otherwise change the management, control and
liquidity provisions contemplated by the Transaction Documents.

 

40

 


--------------------------------------------------------------------------------

 

 

7.7

Reasonable Inspection.

(a)           Subject to the terms of the Inspection Agreement, prior to
Closing, Sellers shall afford Purchaser and its agents and representatives
reasonable access to the books of account, financial and other records,
information, employees and auditors to the extent such items and contact with
such Persons relate to HdC; provided that (i) any such access by Purchaser shall
not unreasonably interfere with the conduct of Sellers' or HdC Parent's
business; and (ii) Purchaser shall exercise commercially reasonable efforts to
keep and shall cause its respective agents and representatives to keep the
information contained in such records confidential, subject to the requirements
of any Laws.

(b)           After Closing, Purchaser shall afford Sellers and their agents and
representatives reasonable access to its books of account, financial and other
records, information, employees and auditors to the extent such items and
contact with such Persons relate solely to HdC prior to the Closing and to the
extent necessary in connection with any audit or any other reasonable business
purpose relating to HdC (other than litigation or investigation of any claim or
action by Sellers against Purchaser or its Affiliates, and other than materials
subject to the attorney-client privilege); provided that: (i) any such access by
Sellers shall not unreasonably interfere with the conduct of Purchaser's or its
manager's business; and (ii) Sellers shall exercise commercially reasonable
efforts to keep and shall cause their respective agents and representatives to
keep the information contained in such records confidential, subject to the
requirements of any Laws.

7.8          Replacement Debt. Purchaser shall use diligent commercially
reasonable efforts (i) to obtain the Replacement Debt Commitment on or before
the Termination Time, and (ii) thereafter to obtain the Replacement Debt on
behalf of the applicable Acquired Entities in accordance with the Replacement
Debt Commitment and to satisfy the usual and customary requirements of the
lender(s) thereunder. Sellers shall reasonably cooperate with Purchaser's
efforts to obtain the Replacement Debt Commitment and the Replacement Debt. If
the Replacement Debt Commitment is not obtained on or before the Termination
Time, Sellers shall have the right to terminate this Agreement at any time
thereafter upon written notice to Purchaser, in which event (x) Purchaser shall
be entitled to the return of the Deposit to the extent the failure to obtain the
Replacement Debt Commitment was not the result of Purchaser’s breach of its
obligations under this Section 7.8, and (y) Sellers shall retain their rights to
enforce the Inspection Agreement, the Confidentiality Agreement and the
provisions of Section 8.6 which expressly survive a termination of this
Agreement.

7.9          Notification of Certain Matters. Until the Closing, each party
hereto shall promptly notify the other party in writing of any fact, change,
condition, circumstance or occurrence or nonoccurrence of any event of which it
is aware that will or is reasonably likely to result in any of the conditions
set forth in Sections 6.1 and 6.2 becoming incapable of being satisfied.

7.10        Name Change. As promptly as practicable following Closing, the name
of each Acquired Entity shall be changed to delete any reference to "CNL" and to
substitute "SHC" therefor.

 

41

 


--------------------------------------------------------------------------------

 

7.11        No Solicitation. Unless this Agreement shall have been terminated
pursuant to Section 10.2, Sellers shall not, and shall not permit the Acquired
Entities to, directly or indirectly through any member, officer, director,
employee, agent, affiliate or otherwise, enter into any agreement, agreement in
principle or other commitment (whether or not legally binding) relating to a
Competing Transaction or solicit, initiate or encourage the submission of any
proposal or offer from any Person relating to any Competing Transaction, nor
participate in any discussions or negotiations regarding, or furnish to any
other Person any information with respect to, or otherwise cooperate in any way
with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to effect a Competing Transaction.

7.12        Liquor Licenses. To the extent permitted by Applicable Law, Sellers
or their Affiliates shall transfer or cause to be transferred to Replacement
Manager ("Operator") all alcoholic beverage licenses held by Manager with
respect to the operation of the restaurant, bars and lounges presently located
within the Hotel (and, notwithstanding anything to the contrary herein or
elsewhere, to the extent that Applicable Laws prohibit the transfer of any
portion of Inventory connected with the same, the transfer of Inventory shall be
appropriately limited or reduced as necessary to comply with such Applicable
Laws without otherwise delaying Closing or reducing the Purchase Price, and such
matters shall in no event constitute any breach or default by Sellers or any
failure of a condition hereunder). Manager, Sellers, Purchaser and their
respective Affiliates shall cooperate each with the other, and each shall
execute or cause to be executed such transfer or notification forms, license
applications, questionnaires and other documents as may be necessary to effect
such transfers and/or to permit Purchaser to continue existing or obtain new
alcoholic beverage licenses. If permitted under the Applicable Law, such parties
shall execute or cause to be executed and file all necessary transfer or
notification forms, applications, questionnaires and other documents with the
appropriate alcoholic beverage authorities prior to Closing, to the end that the
transfer or continuance of the existing licenses (and/or such related Inventory)
or Purchaser's obtaining new licenses (if Purchaser so elects at its expense)
shall take effect, if possible, on the Closing Date, simultaneously with
Closing. If not so permitted or possible, then the parties agree each with the
other that they will promptly execute or cause to be executed all transfer or
notification forms, applications, questionnaires and other documents required by
the liquor authorities in order to effect such transfer or continuation of
existing licenses or issuance of new licenses at the earliest date in time
possible consistent with Applicable Law, in order that all existing alcoholic
beverage licenses (and/or such related Inventory) may be transferred, continued
or new alcoholic beverage licenses issued to Purchaser or its designee at the
earliest possible time. Purchaser acknowledges that the transfer, continuation
or issuance to Purchaser or its designee of any existing or new alcoholic
beverage license (as the case may be) is not a condition of Purchaser's
obligation to proceed to Closing.

7.13. Waiver of Transfer Restrictions. Subject to and conditioned upon the
occurrence of the Closing on or prior to the Closing Date, each Seller hereby
waives (and shall cause its Affiliates to waive) any right to purchase the HdC
Interests or otherwise exercise any rights under the limited partnership
agreement of HdC Parent in a manner inconsistent with the consummation of the
transactions contemplated by this Agreement including, without limitation, any
so-called "ROFO", "tag-along" or "put" rights.

 

42

 


--------------------------------------------------------------------------------

 

7.14        Compliance with SEC Reporting Requirements. For a period of time
commencing on the date of this Agreement and continuing through the first
anniversary of the Closing Date, Sellers shall cause the Manager, if applicable,
from time to time, upon reasonable advance written notice from Purchaser sole
cost and expense, provide Purchaser and its representatives with reasonable
access to all of Sellers' information and documentation relating to the HdC
Interests, Acquired Entities and the Hotel, provided the same shall then be in
Sellers' (or an Affiliate of Sellers') possession, which information is relevant
and reasonably necessary, in the opinion of the outside accountants of
Purchaser, to enable Purchaser and Purchaser’s outside accountants to file
financial statements, pro formas and any and all other information in compliance
with any or all of (a) Rule 3-05 or 3-14 of Regulation S-X of the SEC; (b) any
other rule issued by the SEC and applicable to Purchaser or its parent
companies; and (c) any registration statement, 424(b) prospectus, report or
disclosure statement filed with the SEC by or on behalf of Purchaser. Sellers
shall reasonably cooperate with Purchaser, at no cost or expense to Sellers, to
cause any SEC audit requirements to be completed and delivered to Purchaser
within a reasonable time period to insure that all SEC filing requirements are
met, and Purchaser shall reimburse Sellers for all out-of-pocket costs and
expenses paid to third parties by Sellers in connection therewith. Sellers shall
also authorize and shall cause the Manager, as applicable, to authorize any
attorneys who have represented Sellers, the Partnerships or the Manager, as
applicable in material litigation pertaining to or affecting the acquired
Entities or the Hotel to respond, at Purchaser’s expense, to inquiries from
Purchaser’s representatives and independent accounting firm; provided, however,
that the foregoing shall not be deemed to constitute a waiver of the
attorney-client privilege; and provided further, that the Sellers shall have the
right to have their representatives present at any meeting (whether telephonic
or in person) involving the Sellers' attorneys and Purchaser.

7.15        Manager Transfers. Immediately prior to Closing, (i) Manager shall
assign and transfer the Management Agreement to KSL DC Operating, LLC, and
(ii) KSL DC Operating, LLC shall transfer (x) its limited liability interest in
Manager, which shall be all of the interest in Manager, to Replacement Manager,
(y) its limited liability interest in KSL DC Development Management, LLC, which
shall be all of the interest in KSL DC Development Management, LLC, to such
Affiliate of KSL Management as it may designate. Such transfers shall not result
in any liabilities to KSL DC Operating, LLC. None of the Acquired Entities will
be the record owner of interests in Manager at Closing.

7.16        Reconfiguration of KSL Management. Immediately prior to Closing, KSL
and KSL Management may dissolve KSL DC Operating, LLC and cause the equity
interests of such entity in HdC Parent, KSL North Beach Development GP, LLC and
KSL DC Development, LLC to be transferred pro rata to KSL DC Corporation and to
a newly-formed limited liability company which shall be an Affiliate of
Replacement Manager ("KSL Newco"). In such event, all references herein to KSL
Management shall be deemed to refer to KSL Newco and any reference to the HdC
Interest of KSL Management shall be deemed to refer to KSL Newco's equity
interest in HdC Parent, KSL North Beach GP, LLC and KSL DC Development, LLC.

7.17        CNL Agreement. Sellers shall not materially amend or modify the CNL
Agreement without Purchaser’s prior written consent (not to be unreasonably
withheld or delayed). Sellers shall not agree to waive the performance of any
material obligation of CNL

 

43

 


--------------------------------------------------------------------------------

under the CNL Agreement without the prior written approval of Purchaser (not to
be unreasonably withheld or delayed). In the event of a default by CNL under the
CNL Agreement, Sellers shall not exercise their remedy to terminate under
Section 10.1(a) of the CNL Agreement if Purchaser is prepared to proceed to
Closing under this Agreement.

7.18        KSL DC Corporation Holdback. To the extent that KSL DC Corporation
has held back from distributing to its shareholders on or prior to the Closing
Date an amount in excess of that necessary to pay Taxes and other liabilities of
KSL DC Corporation on the Closing Date, Purchaser shall pay KSL 43.1385% of such
excess as additional purchase price for the shares of KSL DC Corporation
acquired by Purchaser. Such payment shall be made on the date of (or immediately
preceding) the distribution of such excess to the shareholders of KSL DC
Corporation in accordance with their shareholdings therein.

ARTICLE VIII

CLOSING

8.1          Closing. The Closing shall occur as herein provided at 10:00 a.m.
on January 9, 2006, or such earlier or later date and time as Sellers'
Representative and Purchaser may mutually agree upon in writing (the "Closing
Date"), in either case, with time being of the essence; subject, however, to the
right of either Purchaser or Sellers' Representative, in either of their sole
and absolute discretion, to extend the Closing Date as expressly permitted in
this Agreement. Except as otherwise permitted under this Agreement, such date
and time may not be extended without the prior written approval of Sellers'
Representative and Purchaser. As more particularly described below, at the
Closing the parties hereto will (x) execute or cause to be executed, or instruct
the Escrow Agent to release, all of the documents required to be delivered in
connection with the transactions contemplated hereby (the "Closing Documents"),
(y) deliver or cause to be delivered the same to Escrow Agent to the extent not
delivered to Escrow Agent on or before the Effective Date, and (z) take or cause
to be taken all other action required to be taken in respect of the transactions
contemplated hereby. The Closing will occur at the offices of Gibson, Dunn &
Crutcher LLP, 333 South Grand Avenue, Los Angeles, California 90071, or at such
other place as Purchaser and Sellers may mutually agree. At the Closing,
Purchaser shall deliver the balance of the cash portion of the HdC Interest
Adjusted Purchase Price to Escrow Agent as herein provided. If the Closing does
not occur as provided in this Section 8.1, the provisions of Section 6.4(a) and
Article X set forth the sole and exclusive rights and remedies of the parties
hereto.

8.2          Sellers' Deliveries. On or before the Closing Date (unless
otherwise expressly provided herein), Sellers shall deliver or cause to be
delivered to Escrow Agent all of the following instruments, each of which shall
have been duly executed by the applicable Sellers, any applicable Affiliate of
Sellers, or HdC Parent (as the case may be) and shall be dated to be effective
as of the Closing Date:

(a)           Four (4) original counterparts of each of the HdC Entity
Assignments for each HdC Interest not evidenced by a stock certificate

(b)           Four (4) original counterparts of the HdC Entity Assignment for
each HdC Interest evidenced by a stock certificate;

 

44

 


--------------------------------------------------------------------------------

 

 

(c)

One (1) original FIRPTA Certificate with respect to each Seller;

(d)           Four (4) original counterparts of the Indemnification Escrow
Agreement;

(e)           A certificate from each Seller as to itself (which representation
shall be deemed a representation made pursuant to and contained in and subject
to Article III and shall be subject to the limitations on survival and remedies
set forth in Section 10.3) that such Seller's Article III Representations and
Warranties are true and correct in all material respects as of the Closing Date
as if then made, subject to matters disclosed in such certificate in addition to
any matters set forth in the Disclosure Schedule;

(f)            A certificate from each Seller representing (which representation
shall be deemed a representation made pursuant to and contained in and subject
to Article IV and shall be subject to the limitations on survival and remedies
set forth in Section 10.3) the Article IV Representations and Warranties are
true and correct in all material respects as of the Closing Date as if then
made, subject to matters disclosed in such certificate in addition to any
matters set forth in the Disclosure Schedule;

(g)           Four (4) original counterparts each of the Transaction Documents;
and

(h)           Any other document or instrument specifically required by this
Agreement including, without limitation, the releases contemplated by Section
7.3.

8.3          Purchaser's Deliveries. On or before the Closing Date (unless
otherwise expressly provided), Purchaser shall deliver to Escrow Agent the
following, duly executed by Purchaser or any applicable Affiliate of Purchaser
(as the case may be), and shall be dated to be effective as of the Closing Date:

(a)           Four (4) original counterparts each of the HdC Entity Assignment
for each HdC Interest evidenced other than by a stock certificate;

(b)           Four (4) original counterparts of the HdC Entity Assignment for
each HdC Interest evidenced by a stock certificate;

(c)           Four (4) original counterparts of the Indemnification Escrow
Agreement;

(d)           A certificate representing (which representation shall be deemed a
representation made pursuant to and contained in Article V) that all of the
representations and warranties of Purchaser set forth in Article IV are true and
correct in all material respects as of the Closing Date;

(e)           Purchaser shall deliver to Escrow Agent the balance of the
Adjusted Purchase Price;

 

(f)

Four (4) original counterparts each of the Transaction Documents; and

 

 

45

 


--------------------------------------------------------------------------------

 

(g)           Any other document or instrument specifically required by this
Agreement.

8.4          Mutual Deliveries. At the Closing, Purchaser and Sellers, shall
mutually execute and deliver each to the other:

(a)           Subject to the provisions of Section 7.12, such other documents,
instruments and undertakings as may be required by the liquor authorities of the
State of California, or of any county or municipality or governmental entity
having jurisdiction with respect to the transfer or issue of liquor licenses or
alcoholic beverage licenses or permits for the Hotel, to the extent not
theretofore executed and delivered; and

(b)           Such other and further documents, papers and instruments as may be
reasonably required by the parties hereto or their respective counsel or the
Title Company which are not inconsistent with this Agreement or the other
Closing Documents.

To the extent the delivery of any of the items in Sections 8.2, 8.3 or 8.4 are
conditions precedent to the obligation of a party pursuant to Sections 6.1 or
6.2, and the condition relating to any such item is not satisfied as of Closing,
but the party for whose benefit such unsatisfied condition is made elects,
nonetheless, to proceed to Closing, the delivery of the item applicable to the
unsatisfied condition shall not be required pursuant to the provisions of
Sections 8.2, 8.3 or 8.4.

8.5          Actions of Escrow Agent. On the Closing Date, provided that Escrow
Agent has received each of the items described in Section 8.2 and 8.3 and
confirmation from Sellers and Purchasers that the deliveries contemplated by
Section 8.4 have occurred or have otherwise been waived, Escrow Agent shall take
the following actions in the order indicated below:

(a)           Deliver to each Seller, in immediately available funds, the
Adjusted Allocated Price for such Seller's HdC interest, less an amount equal to
such Seller's Percentage Share of the Indemnification Escrow Amount;

(b)           Deposit the amounts withheld from each Seller's Adjusted Allocated
Price pursuant to Section 8.5(a) into the Indemnification Escrow which shall be
administered by Escrow Agent subject to the terms and conditions of the
Indemnification Escrow Agreement;

(c)           Cause the Title Company to issue to Purchaser within ten (10) days
after Closing the Title Policy;

(d)           Consolidate the executed counterparts of the HdC Interest
Assignments, the Indemnification Escrow Agreement and the Transaction Documents
and deliver to each party thereto two (2) duplicate original counterparts of
each such fully executed document; and

(e)           Deliver to Purchaser the original FIRPTA Certificate executed by
each Seller.

 

46

 


--------------------------------------------------------------------------------

 

8.6          Closing Costs. Except as otherwise expressly provided in this
Agreement, each party hereto shall pay its own legal fees and expenses. All
transfer, recording, sales, or other similar taxes and surtaxes due with respect
to the transfer of the HdC Interests (if any) shall be borne by Purchaser. The
cost for escrow fees of the Escrow Agent, the Title Policy (but not the cost of
any endorsements thereto, extended coverage or a mortgagee policy, all of which
shall be paid by Purchaser) and the Survey, shall be split equally between
Sellers (pro rata to their Percentage Share), on the one hand, and Purchaser, on
the other hand. If this Agreement is terminated other than by reason of a
default by any party hereto, Sellers (pro rata to their Percentage Share) shall
pay any costs for the Title Commitment and Survey. If this Agreement is
terminated by reason of the default of any party, the expenses referenced in
clauses (i) and (ii) of the preceding sentence shall be borne exclusively by the
defaulting party. The provisions of this Section 8.6 shall survive any
termination of this Agreement.

ARTICLE IX

CASUALTY; CONDEMNATION

9.1          Fire or Other Casualty. Sellers' Representative shall give
Purchaser prompt notice of any fire or other casualty to HdC (or any portion
thereof) costing more than Two Hundred Fifty Thousand Dollars ($250,000) to
restore or repair, and the amount estimated by Sellers' Representative as being
required to restore or repair same, and occurring between the Effective Date and
the Closing Date of which Sellers' Representative has actual knowledge. If the
cost of such restoration or repair is less than Twenty-Five Million Dollars
($25,000,000) (the "Casualty Threshold"), then no party shall have the right to
terminate its obligations under this Agreement by reason thereof and the Closing
shall take place without abatement of the HdC Interest Purchase Price, but
Purchaser shall have the right to retain at the Closing all of the Acquired
Entities' interest in any insurance proceeds (except use and occupancy
insurance, rent loss and business interruption insurance, and any similar
insurance, in each case, for the period preceding the Closing Date) that may be
payable to Sellers or any Acquired Entity on account of any such fire or other
casualty, plus Sellers shall credit the amount of any deductibles, co-insurance
or self-insured amounts under any policies related to such proceeds to the HdC
Interest Purchase Price, to the extent such deductibles, co-insurance or
self-insured amounts or proceeds have not been previously expended or are
otherwise required to reimburse Sellers or any Acquired Entity for actual
expenditures of restoration. If the cost of such restoration or repair equals or
exceeds the Casualty Threshold, Purchaser may terminate this Agreement upon
written notice to Sellers, in which event (i)  the Deposit shall be returned to
Purchaser, and (ii) all other rights and obligations of the parties hereunder
(except those set forth herein which expressly survive a termination of this
Agreement) shall terminate immediately. Should Purchaser nevertheless elect to
proceed to Closing with respect to the HdC Interests, the Closing shall take
place without abatement of the HdC Interest Purchase Price and at Closing
Sellers shall assign to Purchaser all of Sellers' interest in any insurance
proceeds (except use and occupancy insurance, rent loss and business
interruption insurance, and any similar insurance, in each case, for the period
preceding the Closing Date) that may be payable to Sellers or an Acquired Entity
on account of any such fire or other casualty, plus Sellers shall credit the
amount of any deductibles, co-insurance or self-insured amounts under any
policies related to such proceeds to the HdC Interest Purchase Price, to the
extent such deductibles or proceeds have not been previously expended or are
otherwise required to reimburse Sellers or an Acquired Entity for actual
expenditures of restoration.

 

47

 


--------------------------------------------------------------------------------

 

9.2          Condemnation. After the Effective Date, Sellers' Representative
shall give Purchaser prompt notice of any notice it actually receives (or actual
knowledge it otherwise obtains) of any taking by condemnation (actual, pending
or threatened) of any part of or rights appurtenant to the Real Property. If
such taking could reasonably be expected to result in a permanent loss of market
value of HdC in excess of the Casualty Threshold, Purchaser may terminate its
obligations under this Agreement by written notice to Sellers' Representative
within ten (10) days after Sellers' Representative has given Purchaser the
notice of taking referred to in this Section 9.2, or on the Closing Date,
whichever is earlier, in which event (i)  the Deposit shall be returned to
Purchaser, and (ii) all other rights and obligations of the parties hereunder
(except those set forth herein which expressly survive a termination of this
Agreement) shall terminate immediately. If Purchaser does not so elect to
terminate its obligations hereunder, then the Closing shall take place as
provided herein, and Sellers shall assign to Purchaser at the Closing all of
Seller's interest in any condemnation award which may be payable to Sellers or
any Acquired Entity (as the case may be) on account of any such condemnation
and, at Closing, Sellers shall credit to the amount of the Purchase Price
payable by Purchaser the amount, if any, of condemnation proceeds received by
Sellers or any Acquired Entity between the Effective Date and Closing less
(i) any amounts reasonably expended by Sellers or any Acquired Entity in
collecting such sums, (ii) any amounts reasonably used by Sellers or any
Acquired Entity to repair HdC as a result of such condemnation, and (iii) any
amounts which are reasonably allocated to lost earnings or other damages or
losses (other than unrepaired property damages) reasonably allocated or
attributed to the period of time prior to Closing. If, prior to the Closing,
there shall occur a taking by condemnation of any part of or rights appurtenant
to HdC that does not result in a permanent loss of market value of the Hotel in
excess of the Casualty Threshold, Purchaser shall not have the right to
terminate its obligations under this Agreement by reason thereof and the Closing
shall take place without abatement of the Purchase Price, but Sellers shall
assign to Purchaser at the Closing all of Sellers' interest in any condemnation
award which may be payable to Sellers or any Acquired Entity on account of any
such condemnation and, at Closing, Sellers shall credit to the amount of the HdC
Interest Purchase Price payable by Purchaser the amount, if any, of condemnation
proceeds received by Sellers or any Acquired Entity between the Effective Date
and Closing less (i) any amounts reasonably expended by Sellers or any Acquired
Entity in collecting such sums, (ii) any amounts reasonably used by Sellers or
any Acquired Entity to repair HdC as a result of such condemnation, and
(iii) any amounts which are reasonably allocated to lost earnings or other
damages or losses (other than unrepaired property damages) reasonably allocated
or attributed to the period of time prior to Closing. Provided Purchaser has not
exercised its right to terminate this Agreement pursuant to this Section 9.2,
Sellers' Representative shall notify Purchaser in advance regarding any
proceeding or negotiation with respect to the condemnation and Purchaser shall
have a reasonable right, at its own cost and expense, to appear and participate
in any such proceeding or negotiation.

 

48

 


--------------------------------------------------------------------------------

 

ARTICLE X

DEFAULT; TERMINATION RIGHTS; INDEMNITY

 

10.1

Default by Sellers.

(a)           If the Closing does not occur due to (i) any representation or
warranty of any Seller contained in Articles III and IV, respectively, being
inaccurate in any material respect when made or deemed made (without limiting
the effect of Section 6.5), or (ii) the failure or inability of any Seller or
HdC Parent to perform its obligations hereunder in any material respect, which,
in either case, is not cured within fifteen (15) days after notice thereof from
Purchaser (which fifteen (15) day period shall, if necessary, automatically
extend the Closing Date to the expiration date of such fifteen (15) day period),
and if individually or in the aggregate, the Losses incurred by the Purchaser
Indemnified Parties resulting from such inaccuracies or nonperformances
described in clauses (i) and (ii) of this sentence reasonably would be expected
to exceed Five Million Dollars ($5,000,000) (the "Threshold Amount"), so long as
all conditions precedent to Sellers' obligations hereunder have been satisfied
(other than any conditions precedent which are not satisfied due to the default
by any Seller Parties or HdC Parent), then Purchaser, as its sole and exclusive
remedy, shall elect either (x) to terminate this Agreement, in which event the
parties shall retain their rights to enforce the Inspection Agreement, the
Confidentiality Agreement and the provisions of Section 8.6 which expressly
survive a termination of this Agreement, the Deposit shall be returned to
Purchaser, and all other rights and obligations of the parties hereunder (except
those set forth in this clause (x)) shall terminate immediately; or (y) to
irrevocably waive such default, nonperformance, inaccuracy or breach and proceed
to Closing with a reduction in the Adjusted Gross Purchase Price equal to the
reasonably estimated Losses over and above the Deductible, but in no event more
than Four Million ($4,000,000); or (z) to commence an action for specific
performance; provided, however, that the remedy of specific performance shall be
available to Purchaser only in the case of a willful refusal to close by the
Seller Parties (including a willful failure to close by Sellers under the CNL
Agreement) and in the event Purchaser files a suit for specific performance
within forty-five (45) days following the Closing Date, failing which, Purchaser
shall be barred from enforcing Sellers' obligations in such manner and shall be
deemed to have elected to terminate this Agreement pursuant to clause (x). In
the event that Purchaser elects to terminate this Agreement pursuant to clause
(x) above, Sellers may elect within two (2) Business Days after receipt of
Purchaser's notice to nullify Purchasers' notice of termination by agreeing to
reduce the Adjusted Gross Purchase Price by the reasonably estimated Losses over
and above the Deductible, whereupon Purchaser shall be obligated to proceed to
Closing. Notwithstanding any of the foregoing to the contrary, if and to the
extent the Losses referenced in this Section 10.1(a) are attributable solely to
a breach by Sellers of any Article III Representations and Warranties, the
amount of such Losses shall be applied to reduce the HdC Interest Purchase Price
(as opposed to the Adjusted Gross Purchase Price).

(b)           If (i) any representation or warranty of any Seller contained in
Articles III and IV, respectively, shall be inaccurate in any material respect
when made or deemed made (without limiting the effect of Section 6.5), or
(ii) any Seller or HdC Parent defaults in the performance of any of its
obligations under this Agreement which are performable prior to Closing, and if
the aggregate Losses incurred by the Purchaser

 

49

 


--------------------------------------------------------------------------------

Indemnified Parties resulting from such inaccuracies or nonperformances
described in clauses (i) and (ii) of this sentence reasonably would not be
expected to exceed the Threshold Amount, then, assuming that all of the other
conditions set forth in Section 6.1 have been satisfied, and provided such
inaccuracy or such default is not the result of any intentional misconduct on
the part of any Seller or the HdC Parent, Purchaser shall be obligated to
proceed to Closing with no reduction in the Adjusted Gross Purchase Price or the
HdC Interest Purchase Price, and Purchaser's sole and exclusive remedies with
respect thereto shall be as provided in Sections 10.3 and 10.4 (with the Losses
incurred by the Purchaser Indemnified Parties carried forward and applied
against the Deductible with respect to Surviving Claims).

 

10.2

Default by Purchaser.

(a)           If the Closing does not occur due to Purchaser's failure or
inability to perform any of its obligations hereunder in any material respect,
then Sellers, as their sole and exclusive remedy, shall elect either: (x) to
terminate this Agreement and receive the Deposit (pro rata based on their
Percentage Share) as liquidated damages for breaches occurring prior to the
Closing Date, in which event (A) Sellers shall retain their right to enforce the
Inspection Agreement, the Confidentiality Agreement and the provisions of
Section 8.6 which expressly survive a termination of this Agreement, and (B) all
other rights and obligations of Sellers and Purchaser hereunder (except those
referenced in clause (A)) shall terminate immediately; or (y) to waive such
matter or condition and proceed to Closing.

(b)           IF SELLERS TERMINATE THIS AGREEMENT AS PROVIDED IN CLAUSE (x) OF
SECTION 10.2(a) AND RECEIVE THE DEPOSIT (PRO RATA BASED ON THEIR PERCENTAGE
SHARE), THE PARTIES ACKNOWLEDGE AND AGREE BY INITIALING THIS SECTION 10.2(b)
THAT: (I) IN THE EVENT OF SUCH A DEFAULT, SELLERS WILL INCUR CERTAIN COSTS AND
OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICAL TO
ASCERTAIN; AND (II) THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON,
BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES ESTIMATE MAY BE
SUFFERED BY SELLERS BY REASON OF SUCH A DEFAULT, AND THE DEPOSIT AND INTEREST IS
NOT AN AMOUNT WHICH IS UNREASONABLE UNDER THE CIRCUMSTANCES EXISTING AT THE TIME
THIS AGREEMENT IS MADE (PURCHASER ACKNOWLEDGING AND AGREEING THAT PURCHASER HAS
FULLY CONSIDERED THE PROVISIONS OF THIS SECTION 10.2(b) AND SUCH CIRCUMSTANCES
PRIOR TO ENTERING INTO THIS AGREEMENT AND HAS CONSULTED WITH PURCHASER'S COUNSEL
WITH RESPECT THERETO); AND (III) UPON DELIVERY TO ESCROW AGENT BY SELLERS'
REPRESENTATIVE OF WRITTEN NOTICE OF THEIR ELECTION TO TERMINATE THIS AGREEMENT
AS PROVIDED IN CLAUSE (i) OF SECTION 10.2(a) SELLERS SHALL BE ENTITLED TO
RECEIVE AND RETAIN THE DEPOSIT (PRO RATA BASED UPON THEIR PERCENTAGE SHARE),
TOGETHER WITH ALL INTEREST EARNED THEREON, AS LIQUIDATED DAMAGES, AND PURCHASER
SHALL FORTHWITH INSTRUCT ESCROW AGENT TO RELEASE THE DEPOSIT AND ALL INTEREST
EARNED THEREON TO SELLERS AND TO RETURN TO SELLERS ALL DOCUMENTS AND INSTRUMENTS
THERETOFORE DEPOSITED INTO THE ESCROW BY OR ON BEHALF OF THEM; PROVIDED,
HOWEVER, THAT THE

 

50

 


--------------------------------------------------------------------------------

DEPOSIT SHALL BE IN ADDITION TO AND NOT IN LIEU OF ANY AMOUNTS OWED TO SELLERS
BY PURCHASER AS A RESULT OF INDEMNITIES AND OTHER PROVISIONS OF THIS AGREEMENT
WHICH EXPRESSLY SURVIVE ITS TERMINATION; AND PROVIDED FURTHER, THAT SELLERS
SHALL BE ENTITLED TO RECOVER FROM PURCHASER ATTORNEYS' FEES AND OTHER
OUT-OF-POCKET COSTS INCURRED BY THEM IN CONNECTION WITH THE ENFORCEMENT OR
DEFENSE OF OBLIGATIONS CONTAINED IN THIS SECTION 10.2.

IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES PROVISION,
SELLERS AND PURCHASER HAVE INITIALED BELOW:

 

SELLERS:__________

PURCHASER:____________  

10.3        Surviving Claims. Any claim for any breach or inaccuracy of a
representation or warranty made or contained (or deemed contained) in
Articles III or IV for which Section 10.1 expressly provides that this
Section 10.3 shall govern, or which is discovered after Closing, shall survive
Closing for twelve (12) months as to the representations and warranties made and
contained (or deemed contained) in Articles III and IV, after which such
representations and warranties shall merge into the Closing Documents
(collectively, the "Surviving Representations"), except to the extent that any
such breach or inaccuracy has otherwise been waived pursuant to Section 6.5,
Section 10.1 or elsewhere in this Agreement. Any claim arising out of a default
in the performance by any Seller of its obligations under this Agreement to be
performed on or prior to Closing for which Section 10.1 expressly provides that
this Section 10.3 shall govern shall survive Closing for twelve (12) months
after which such obligations shall merge into the Closing Documents (a
"Surviving Covenant").

Any claim (a "Surviving Claim") arising out of (i) a breach of a Surviving
Representation or (ii) a default of a Surviving Covenant, shall be forever
barred unless Purchaser, as its sole and exclusive remedy for a Surviving Claim,
(a) no later than the first anniversary of the Closing Date delivers to Sellers
a written notice of the Surviving Claim setting forth the basis for such
Surviving Claim (including copies of any summons, complaint or other pleading
which may have been served on it and any written claim, demand, invoice, billing
or other document evidencing or asserting same), and (b) no later than six (6)
months following the giving of such notice, if the claim has not been resolved
by such time, files a complaint or petition against the applicable Seller(s)
alleging such Surviving Claim in an appropriate Federal district or state court
in Los Angeles County, California. Purchaser hereby acknowledges and agrees that
Purchaser's exclusive remedies for any Surviving Claim shall be limited to the
provisions for indemnification set forth in Section 10.4, and Purchaser hereby
waives and relinquishes all other rights and remedies available to it at law, in
equity or otherwise (including, without limitation, the right to seek damages or
equitable relief from Sellers or their Affiliates on account thereof).

The provisions of this Section 10.3 shall survive the Closing.

 

10.4

Indemnity.

 

 

51

 


--------------------------------------------------------------------------------

 

(a)           Subject to Section 10.3, effective upon the Closing, each Seller
shall indemnify Purchaser, the Acquired Entities and their respective Affiliates
and its and their respective officers, directors, employees, agents and
representatives (each a "Purchaser Indemnified Party") and hold each of them
harmless against any out-of-pocket damages, costs, liabilities, losses,
judgments, Taxes, penalties, fines, expenses or other costs, including
reasonable attorneys fees, costs of defense and costs of collection but not lost
profits, consequential damages or punitive damages (collectively, "Losses")
incurred by any such Purchaser Indemnified Parties with respect to any Surviving
Claim resulting from (i) any breach of Article III Representations and
Warranties or Article IV Representations and Warranties or (ii) any breach of a
Surviving Covenant of any Seller; provided, however, that (x) no amounts shall
be payable by Sellers unless and until the aggregate amount otherwise payable by
Sellers in the absence of this clause exceeds the sum of One Million Dollars
($1,000,000) (the "Deductible"), less any amounts applied against Deductible
pursuant to Sections 10.1(a) or 10.1(b) (the "Reduced Deductible") (it being
understood that in the event the Closing proceeds in accordance with
Section 10.1(a), the Reduced Deductible shall be zero), in which event Sellers
shall be liable for the amount (if any) in excess of the Reduced Deductible (pro
rata based upon their Percentage Share), and (y) in no event shall the amount
payable by any Seller under this Section 10.4(a) exceed, in the aggregate, the
Indemnification Amount deposited in the Indemnification Escrow, it being
understood and agreed that the Indemnification Amount shall be the sole and
exclusive source of funds for any claim for indemnification pursuant to this
Section 10.4(a).

(b)           Purchaser shall indemnify and hold each Seller and its Affiliates
and its and their respective officers, directors, employees, agents and
representatives (each a "Seller Indemnified Party") and hold each of them
harmless against any Losses incurred by any such Seller Indemnified Party
arising from or relating to: (i) any breach of any of the representations and
warranties made by Purchaser in this Agreement; (ii) any beach of the covenants
and agreements made by Purchaser in this Agreement or any of the Closing
Documents; and (iii) any Losses or liabilities which have resulted in a
reduction of the HdC Interest Purchase Price under Article II or any other
provision of this Agreement (whether by way of a direct adjustment thereto, an
adjustment of the Adjusted Gross Purchase Price or otherwise).

(c)           For all purposes of this Article X, "Losses" shall be net of
(i) any insurance (other than any self-insured retention program) or other
recoveries paid by a third-party to the Indemnified Party or its Affiliates in
connection with the facts, events or circumstances giving rise to the right of
indemnification and (ii) any net Tax benefit available to such Indemnified Party
or its Affiliates arising in connection with the accrual, incurrence or payment
of any such Losses (including the net present value of any Tax benefit arising
in subsequent taxable years).

10.5.      Indemnification Procedures.      Upon the occurrence of any event
giving rise to a claim for indemnification (an "Indemnification Claim") under
any provision of this Agreement or any Closing Document, the party seeking
indemnification (the "Indemnified Party") shall promptly notify the other party
(the "Indemnitor") of such Indemnification Claim and provide the Indemnitor with
copies of any documents describing or otherwise bearing on the subject matter of
such indemnification obligation; provided, however, that the failure to

 

52

 


--------------------------------------------------------------------------------

notify Indemnitor shall not relieve Indemnitor from any liability which
Indemnitor may have under the Indemnification Claim except to the extent that it
has been materially prejudiced by such failure. Indemnitor shall be entitled to
participate in any pending or threatened claim, action, suit or proceeding in
respect of the Indemnification Claim and, to the extent that it wishes, assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnitor to the Indemnified Party of its election
to assume the defense of such claim, action, suit or proceeding, Indemnitor
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof except as provided in the following sentence. The Indemnified Party
shall have the right to employ separate counsel in any such claim, action, suit
or proceeding and to participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party unless
(i) the employment thereof has been specifically authorized by the Indemnitor in
writing, (ii) there is, in the reasonable opinion of independent counsel, a
conflict concerning any material issue between the position of the Indemnitor
and the Indemnified Party, in which case if the Indemnified Party notifies
Indemnitor in writing that it elects to employ separate counsel at the expense
of Indemnitor, then Indemnitor shall not have the right to assume the defense of
the claim, action, suit or proceeding on behalf of the Indemnified Party, but in
such event the Indemnitor shall not be required to pay the charges and expenses
of counsel other than (i) counsel retained by Indemnitor to assume the defense
of one or more Indemnified Parties and (ii) one separate counsel retained by all
other Indemnified Parties. Nothing set forth herein is intended to or shall
impair the right of any Indemnified Party to retain separate counsel at its own
expense. If the Indemnitor does not elect to engage attorneys or other persons
to defend against such claim, action, suit or proceeding, the Indemnitor shall
pay the reasonable charges and expenses of such attorneys and other persons as
are engaged by the Indemnified Party on a current basis within thirty (30) days
after submission of invoices or bills therefor, provided that the Indemnified
Party shall promptly repay to the Indemnitor the amount of any such charges and
expenses if it is ultimately determined that the Indemnified Party was not
entitled to be indemnified in connection with such matter. The Indemnitor will
not settle or compromise or consent to the entry of any judgment in any pending
or threatened claim, action, suit or proceeding in respect of the
Indemnification Claim unless, (i) Indemnitor shall have given the Indemnified
Party reasonable prior written notice thereof and shall have obtained an
unconditional release of the Indemnified Party from all liability arising out of
such claim, action, suit or proceeding, or (ii) Indemnitor reaffirms in writing
its indemnity obligations hereunder regardless of Applicable Laws to the
contrary. As long as Indemnitor has complied with its obligations to defend and
indemnify, Indemnitor shall not be liable for any settlement made by the
Indemnified Party without the consent of Indemnitor (which consent shall not be
unreasonably withheld or delayed).

10.6        Exclusive Remedy. The provisions for indemnification set forth in
this Article X are the exclusive remedies of Sellers, HdC Parent and Purchaser
arising out of or in connection with this Agreement, and shall be in lieu of any
rights under contract, tort, equity or otherwise. The sole source of funds for
any Claim under this Article X by Purchaser shall be amounts held under the
Indemnification Escrow in accordance with the terms thereof.

 

53

 


--------------------------------------------------------------------------------

 

ARTICLE XI

TAX MATTERS

 

11.1

Tax Returns.

(a)           Sellers shall prepare, or shall cause to be prepared, and shall
file or cause to be filed, all income Tax Returns of any Acquired Entity for
taxable years that end on or before the Closing Date, and all other Tax Returns
the due date of which is before the Closing Date. Purchaser shall cooperate, and
cause each Acquired Entity to cooperate, with the reasonable requests of the
Sellers in connection with the filing of any such Tax Return, including, without
limitation, the execution of any such Tax Return (provided that such Tax Return
is complete in all material respects and there is a reasonable basis for the
positions taken in such Tax Return) or of any other document required to be
filed with any Taxing Authority in connection therewith. Except as required by
Applicable Law, such Tax Returns shall be prepared in a manner that is
consistent with past practice. The KSL Tax Reserve shall be used to pay the 2005
and 2006 income Taxes owed by KSL DC Corporation through the date of Closing
(without giving effect to the closing of the transactions contemplated hereby
and the Transaction Documents).

(b)           Purchaser shall prepare or cause to be prepared and shall file or
cause to be filed all other Tax Returns of the Acquired Entities, other than the
Tax Returns for KSL DC Corporation which shall be prepared and filed by (or
caused to be prepared and filed by) KSL. Except as required by Applicable Law,
such Tax Returns shall be prepared in a manner that is consistent with past
practice. Sellers and Purchaser shall each deliver to the other a copy of any
Tax Returns prepared by them or at their direction covering any period ending on
or prior to the Closing Date, completed in draft form, at least fifteen (15)
days before the due date thereof for the review of such other party. The parties
shall in good faith attempt to resolve any differences in the positions taken on
such Tax Returns in the event of a dispute or disagreement.

11.2        Contests. For purposes of this Agreement, a "Contest" is any audit,
court proceeding or other dispute with respect to any tax matter that affects an
Acquired Entity. Unless Purchaser has previously received written notice from
Sellers of the existence of such Contest, Purchaser shall give written notice to
Sellers of the existence of any Contest relating to a Tax matter arising in a
period ending on or before the Closing Date within ten (10) days from the
receipt by Purchaser of any written notice of such Contest, but no failure to
give such notice shall relieve the Seller of any liability hereunder. Unless
Sellers have previously received written notice from Purchaser of the existence
of such Contest, the applicable Seller shall give written notice to Purchaser of
the existence of any Contest for which Purchaser has responsibility within ten
(10) days from the receipt by such Seller of any written notice of such Contest.
Purchaser, on the one hand, and Sellers, on the other, agree, in each case at no
cost to the other party, to cooperate with the other and the other's
representatives in a prompt and timely manner in connection with any Contest.
Such cooperation shall include, but not be limited to, making available to the
other party, during normal business hours, all books, records, Tax Returns,
documents, files, other information (including working papers and schedules),
officers or employees (without substantial interruption of employment) or other
relevant information necessary or useful in connection with any Contest
requiring any such

 

54

 


--------------------------------------------------------------------------------

books, records and files. If Sellers could be liable for any Tax resulting from
such Contest, Sellers shall, at their election, have the right to represent an
Acquired Entity's interests in any Contest relating to a Tax matter arising in a
period ending on or before the Closing Date or with respect to KSL DC
Corporation, arising in any period, to employ counsel of their choice at
Sellers' expense and to control the conduct of such Contest, including
settlement or other disposition thereof; provided, however, that Purchaser shall
have the right to consult with the Sellers regarding any such Contest that may
affect such Acquired Entity for any periods ending after the Closing Date at
Purchaser's own expense; and provided further, that any settlement or other
disposition of any such Contest, other than with respect to a Contest that may
affect KSL DC Corporation, may only be with the consent of Purchaser, which
consent will not be unreasonably withheld.

11.3        Survival. Notwithstanding anything contained herein to the contrary,
all obligations under this Article XI shall survive the Closing hereunder and
continue until 90 days following the expiration of the period of limitations
applicable to the related Tax.

ARTICLE XII

MISCELLANEOUS PROVISIONS

12.1        Completeness; Modification. Except as otherwise expressly provided
herein, this Agreement, the Closing Documents, the Inspection Agreement and the
Confidentiality Agreement, constitute the entire agreement between the parties
hereto, and supersede all prior discussions, understandings, agreements and
negotiations between the parties hereto with respect to the transactions
contemplated hereby. Subject to Section 12.7, this Agreement may be modified
only by a written instrument duly executed by the parties hereto.

12.2        Assignments. Except as provided in Section 7.16, none of Purchaser,
Sellers or HdC Parent may assign their rights hereunder without the prior
written consent of the other parties hereto, and any such assignment shall not
relieve the assignor of its obligations under this Agreement. Purchaser may,
subject to Sellers’ approval (not to be unreasonably withheld) designate one or
more Affiliates to take title to and acquire some or all of the Transferred HdC
Interests, and to perform Purchaser's obligations with respect to the Closing,
including execution and delivery of Closing Documents, provided that no
designation pursuant to the preceding sentence shall relieve the Purchaser from
liability for performance of its obligations hereunder or under the Closing
Documents executed by the designee, except with the express written consent of
the other parties hereto.

12.3        Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their permitted respective successors and
assigns.

12.4        Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day other than a Business Day,
such performance shall be deemed to be required, and such notice, consent or
other communication shall be deemed to be given, on the first Business Day
following such non-Business Day. Unless otherwise specified herein, all
references herein to a "day" or "days" shall refer to calendar days and not
Business Days.

 

55

 


--------------------------------------------------------------------------------

 

12.5        Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the State of California without regard to its principles of conflicts of law.
The parties hereby waive trial by jury in any action, proceeding or counterclaim
brought by any of the parties hereto against any other party in respect of any
matter arising out of or in connection with this Agreement. All disputes,
litigation, proceedings or other legal actions by a party to this Agreement in
connection with or relating to this Agreement or any matters described or
contemplated in this Agreement shall be instituted in the courts of the State of
California sitting in Los Angeles County, California, or of the United States
sitting in the Central District of California. Each party to this Agreement
irrevocably submits to the exclusive jurisdiction of the courts of the State of
California sitting in Los Angeles County, California and of the United States
sitting in the Central District of California in connection with any such
dispute, litigation, action or proceeding arising out of or relating to this
Agreement. Each party further agrees that any service of process or summons in
connection with any such dispute, litigation, action or proceeding may be served
on it by mailing a copy of such process or summons in the manner required by
applicable law.

EACH OF SELLERS AND PURCHASER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY ANY
OF THE PARTIES HERETO AGAINST ANY OF THE OTHERS ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTION WITH THIS AGREEMENT, OR FOR THE
ENFORCEMENT OF ANY REMEDY IN CONNECTION HEREWITH. THE PROVISIONS OF THIS
SECTION 12.5 SHALL SURVIVE THE CLOSING.

12.6        Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required. It shall not be necessary
that the signature on behalf of each party hereto appear on each counterpart
hereof. All counterparts hereof shall collectively constitute a single
agreement. Facsimile signatures shall have the same valid and binding effect as
original signatures.

12.7        Sellers' Representative. Except as otherwise provided in this
Section 12.7, KSL II Management Operations, LLC (or such wholly-owned Affiliate
thereof as it may hereafter designate in writing to Sellers and Purchaser) is
hereby appointed as the representative of Sellers under this Agreement
("Sellers' Representative"), and shall act as exclusive agent and
attorney-in-fact to act on behalf of each Seller with respect to any and all
matters, claims controversies, or disputes arising out of the terms of this
Agreement. Sellers' Representative shall have the power to take any and all
actions which Sellers' Representative believes are necessary or appropriate or
in the best interests of Sellers, as fully as if each such Seller was acting on
its own behalf with respect to all matters concerning Sellers or any of them
following the Closing Date, including with respect to (i) all claims for
indemnification under this Agreement, and (ii) the resolution of all matters
related to the purchase price adjustment under Article II, and Sellers'
Representative may take any action, or no action, in connection therewith as
Sellers' Representative may deem appropriate as effectively as any Seller could
act itself, including the settlement or compromise of any dispute or
controversy;

 

56

 


--------------------------------------------------------------------------------

provided that this Agreement shall not be amended, waived or modified without
the consent of each party hereto. The authority granted hereunder is deemed to
be coupled with an interest. To the extent Sellers' Representative is permitted
to take action pursuant to this Section 12.7, Purchaser shall have the right to
rely on any actions taken or omitted to be taken by Sellers' Representative as
being the act or omission of any Seller, without the need for any inquiry, and
any such actions or omissions shall be binding upon each Seller. Sellers'
Representative shall incur no liability or expense as a result of any action
taken in good faith hereunder, including any legal fees and expenses.
Notwithstanding the foregoing, the provisions of this Section 12.7 shall not
apply to any claim for indemnification against any Seller pursuant to Section
10.4(a), which claim shall be defended solely by the Seller against which such
claim is made.

12.8        Severability. If any term, covenant or condition of this Agreement,
or the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law, unless such
severance would cause a materially adverse economic result to the party against
whom this Agreement is sought to be enforced.

12.9        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, transmitted by
facsimile transmission (provided a copy is also sent the same day by overnight
courier), sent prepaid for next Business Day delivery by Federal Express (or a
comparable overnight delivery service), at the addresses and with such copies as
designated below.

If to HdC Parent or Sellers:

 

 

KSL II Management Operations, LLC
50-905 Avenida Bermudas
La Quinta, California 92253
Attn:    Eric Resnick
               Nola Dyal, Esq.
Facsimile: (760) 564-8005

and:

Kohlberg Kravis Roberts & Co.

9 West 57th Street

Suite 4200

New York, NY 10019

Attn: John Saer

Tagar Olson

Facsimile: (212) 750-0003

 

 

 

57

 


--------------------------------------------------------------------------------

 

 

and:

Gibson, Dunn & Crutcher, LLP
333 South Grand Avenue
Los Angeles, California 90071
Attn.: Michael Sfregola, Esq.
Facsimile: (213) 229-6558

If to Sellers' Representative:

KSL II Management Operations, LLC
50-905 Avenida Bermudas
La Quinta, California 92253
Attn:    Eric Resnick
               Nola Dyal, Esq.
Facsimile: (760) 564-8005

If to Purchaser:

SHC Del Coronado, L.L.C.
c/o Strategic Hotel Capital
77 West Wacker Drive, Suite 4600
Chicago, Illinois 60601
Attn.: Laurence Geller/Paula Maggio
Facsimile: (312) 658-5794

and:

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attn.: Douglas A. Raelson, Esq.
Facsimile: (212) 230-7644

If to Escrow Agent:

First American Title Insurance Company
500 South Hope Street, Suite 1950
Los Angeles, California 90071
Attn.: Liz Aguilar
Facsimile: (213) 947-4028

Any party hereto may change its address or designate different or other persons
or entities to receive copies by notifying the other parties and Escrow Agent in
a manner described in this Section 12.9. Any notice, request, demand or other
communication delivered or sent in the manner aforesaid may be given by the
party required to give such notice or its attorney, and shall be deemed given or
made (as the case may be) when actually delivered to or refused by the intended
recipient.

In the case of any notice or communication which by the terms of this Agreement
will result in an automatic consequence (such as a deemed approval or
termination) after a specified period in the absence of a response or other
action by the recipient, such notice shall expressly state that such consequence
will occur after such specified period in the absence of such response or
action.

12.10     Escrow Agent. Escrow Agent referred to in the definition thereof
contained in Section 1.1 has agreed to act as such for the convenience of the
parties without fee or other charges for such services as Escrow Agent. Escrow
Agent shall not be liable: (i) to any of the parties for any act or omission to
act, except for its own negligence or willful misconduct;

 

58

 


--------------------------------------------------------------------------------

(ii) for any legal effect, insufficiency, or undesirability of any instrument
deposited with or delivered by Escrow Agent or exchanged by the parties
hereunder, whether or not Escrow Agent prepared such instrument; (iii) for any
loss or impairment of funds that have been deposited in escrow while those funds
are in the course of collection, or while those funds are on deposit in a
financial institution, if such loss or impairment results from the failure,
insolvency or suspension of a financial institution; (iv) for the expiration of
any time limit or other consequence of delay, unless a properly executed written
instruction, accepted by Escrow Agent, has instructed Escrow Agent to comply
with said time limit; and (v) for the default, error, action or omission of
either party to the escrow. Escrow Agent, in its capacity as escrow agent, shall
be entitled to rely on any document or paper received by it, believed by such
Escrow Agent, in good faith, to be bona fide and genuine. In the event of any
dispute as to the disposition of the Deposit or any other monies held in escrow,
or of any documents held in escrow, Escrow Agent may, if such Escrow Agent so
elects, interplead the matter by filing an interpleader action in a court of
competent jurisdiction in Los Angeles County, California, and pay into the
registry of the court the Deposit, or deposit any such documents with respect to
which there is a dispute in the registry of such court, whereupon such Escrow
Agent shall be relieved and released from any further liability with respect to
the Deposit as Escrow Agent hereunder. Escrow Agent shall not be liable for
Escrow Agent's compliance with any legal process, subpoena, writ, order,
judgment and decree of any court, whether issued with or without jurisdiction,
and whether or not subsequently vacated, modified, set aside or reversed.

12.11     Incorporation by Reference. All of the exhibits and schedules hereto
are by this reference incorporated herein and made a part hereof.

12.12     Further Assurances. Upon the terms and subject to the conditions
hereof, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including without limitation (i)  the obtaining of all necessary consents,
approvals or waivers from third parties, and (ii) the execution and delivery of
any additional instruments necessary to consummate the transactions contemplated
by, and to fully carry out the purposes of, this Agreement, but which are not
inconsistent with this Agreement.

12.13     No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and buyer specifically
established hereby.

 

12.14

Time of Essence. Time is of the essence with respect to every provision hereof.

12.15      Press Releases. Each Seller, on the one hand, and Purchaser, on the
other hand, hereby covenants that (i) prior to the Closing it shall not issue
any press release or public statement (or modify or amend any previously issued
press release or public statement) with respect to the transactions contemplated
by this Agreement without the prior consent of the other parties hereto, except
to the extent required by Applicable Law or the regulations of the Securities
and Exchange Commission or stock exchange, and (ii) after the Closing, any press

 

59

 


--------------------------------------------------------------------------------

release issued by any Sellers or Purchaser shall be subject to the review and
approval of all such parties (which approval shall not be unreasonably
withheld).

12.16     Signatory Exculpation. The individual signatories for the parties
hereto are executing this Agreement in their capacities as representatives of
such parties and not individually and, therefore, shall have no personal or
individual liability of any kind or nature in connection with the execution of
this Agreement and the documents contemplated by it.

12.17     Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement, unless otherwise indicated by
the context:

(a)           Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.

(b)           All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.

 

(c)

References to "including" shall mean "including without limitation".

(c)           The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

(d)           Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

12.18     No Recording. Neither this Agreement nor any memorandum hereof, or any
other instrument intended to give notice hereof (or which actually gives notice
hereof) shall be recorded, other than upon and to give public notice of the
filing of an action for specific performance of this Agreement pursuant to
Section 10.2(a).

12.19     No Recourse. Notwithstanding anything contained herein to the contrary
or any rights of Purchaser at law or in equity, in the event of any default or
breach by Sellers under this Agreement, Purchaser's remedies (in addition to
being subject to the limitations set forth in Article X) shall in all events be
restricted to enforcement of its rights against the property and assets of
Sellers and no recourse shall be had to any of the partners, members or
shareholders of Sellers personally or to any property and assets of any of the
members, partners or shareholders of Sellers.

12.20     Survival. The provisions of this Article XII shall survive Closing.
All of the representations and warranties and covenants of the parties contained
in this Agreement shall not survive the Closing and shall merge into the Closing
Documents, unless otherwise expressly provided in this Agreement. Upon Closing,
any breach or default of any such

 

60

 


--------------------------------------------------------------------------------

representations or warranties or covenants that do not expressly survive the
Closing, whether known or unknown, shall be deemed waived by proceeding to
Closing.

 

 

61

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names by their respective duly authorized representatives.

 

 

SELLERS

 

 

KSL RECREATION HOLDINGS I, LLC, a

 

Delaware limited liability company

 

 

 

By:

KKR MILLENNIUM FUND L.P.,

 

Managing Member

 

 

 

By:

KKR ASSOCIATES

 

 

MILLENNIUM L.P.,

 

its General Partner

 

 

 

By:

KKR ASSOCIATES

 

 

MILLENNIUM

 

GP LLC, its General Partner

 

 

 

 

 

By:/s/ Paul E. Raether

 

Name: Paul E. Raether

 

 

Title: Member

 

 

 

By:

KKR PARTNERS III, L.P.,

 

Member

 

 

 

By:

KKR III GP, LLC

 

 

its General Partner

 

 

 

By:/s/ Henry R. Kravis

 

Name: Henry R. Kravis

 

 

Title: Member

 

 

 

KSL RECREATION MANAGEMENT

 

OPERATIONS, LLC, a Delaware

 

 

limited liability company

 

 

 

By:_________________________________

 

Name:

 

 

Title: Member

 

 

 

62

 


--------------------------------------------------------------------------------

 

 

 

KSL RECREATION MANAGEMENT

 

CORPORATION, Managing Member

 

 

 

By:/s/ Eric Resnick

 

Name: Eric Resnick

 

 

Title: Vice President

 

 

 

 

PURCHASER

 

SHC DEL CORONADO, L.L.C., a Delaware

 

limited liability company
 

 

 

By:/s/ Lawrence Geller

 

Name: Lawrence Geller

 

 

Title: President and CEO

 

 

 

 

63

 


--------------------------------------------------------------------------------

 

RECEIPT OF ESCROW AGENT

First American Title Insurance Company, as Escrow Agent, acknowledges receipt of
the sum of $10,000,000 on Effective Date by wire transfer from Purchaser as
described in Section 2.4 of the Agreement, said amount to be held pursuant to
the terms and provisions of the Agreement.

DATED this ____ day of October, 2005.

 

First American Title Insurance Company

 

By:                                                            
Name:                                                       
Title:                                                         

 

 

64

 


--------------------------------------------------------------------------------

 

EXHIBIT A

HOTEL LEGAL DESCRIPTION

[To Be Provided]

 

A-1

 


--------------------------------------------------------------------------------

 

EXHIBIT B

NORTH BEACH LEGAL DESCRIPTION

[To Be Provided]

 

B-1

 


--------------------------------------------------------------------------------

 

EXHIBIT C

FINANCIAL STATEMENTS

[To Be Provided]

 

C-1

 


--------------------------------------------------------------------------------

 

EXHIBIT D

CERTIFICATE OF NON-FOREIGN STATUS

[To Be Provided]

 

D-1

 


--------------------------------------------------------------------------------

 

EXHIBIT E

HdC INTEREST ASSIGNMENT

[To Be Provided]

 

E-1

 


--------------------------------------------------------------------------------

 

EXHIBIT F

INDEMNIFICATION ESCROW AGREEMENT

[To Be Provided]

 

F-1

 


--------------------------------------------------------------------------------

 

EXHIBIT G

NORTH BEACH PLAN AND BUDGET

[To Be Provided]

 

G-1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT H

REPLACEMENT DEBT CRITERIA

[To Be Provided]

 

H-1

 